 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


COLLABORATION AND LICENSE AGREEMENT


This Collaboration and License Agreement (the “Agreement”) is made and entered
into effect as of October 28, 2009 (the “Effective Date”), by and between
Micromet AG, having its principal place of business at Staffelseestrasse 2,
81477 Munich, Germany (“Micromet”), and sanofi-aventis, having its principal
place of business at 174, avenue de France, 75635 Paris Cedex 13, France
(“Sanofi”).  Micromet and Sanofi each may be referred to herein individually as
a “Party,” or collectively as the “Parties.”


Recitals


A.              Micromet has developed a proprietary platform for the discovery,
research, and development of BiTE® antibodies, which may have applications in
the treatment of cancer and other diseases.


B.              Sanofi is a global pharmaceutical company with experience in the
development and commercialization of pharmaceutical products.


C.              Micromet and Sanofi desire to collaborate on the research and
development of one or more products comprising a BiTE antibody binding to a
specific target, and to have Sanofi further develop, manufacture and
commercialize such products on a worldwide basis.


In consideration of the foregoing premises and the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


Agreement


1.
Definitions



When used in this Agreement, capitalized terms will have the meanings as defined
below and throughout the Agreement.


1.1             “Additional Third Party IP” has the meaning as defined in
Section 8.5.2.


1.2             “Affiliate” means an entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with a Party.  For purposes of this definition only, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” means (a) the possession, directly or indirectly, of the power to
direct the management or policies of an entity, whether through the ownership of
voting securities, contract rights, voting rights, or corporate governance, or
(b) the ownership, directly or indirectly, of more than 50% of the voting
securities or other ownership interest of an entity.


1.3             “Alliance Manager” has the meaning as defined in Section 2.3.1.


1.4             “[***] Product” has the meaning defined in Section 7.9.1.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.5             “Antibody” means a molecule comprising two or more
immunoglobulin variable domains or parts of such domains.


1.6             “Applicable Law” means the laws, rules, and regulations,
including any statutes, rules, regulations, guidelines, or other requirements
(including Good Manufacturing Practices (GMP), Good Laboratory Practices (GLP)
and Good Clinical Practices (GCP), collectively referred to as “GxP”), that may
be in effect from time to time and apply to the development, manufacture,
registration, and marketing of a Product in the countries of the Territory,
including any such statutes, rules, regulations, guidelines, or other
requirements of the FDA or the EMEA.


1.7             “[***] Product” means with respect to a Product [***], any [***]
product that (a) is [***]; and (b) has [***] based upon [***] of [***] as a
[***] or [***] based in whole or in part upon [***] for a [***] or [***]with a
[***].


1.8             “BiTE Antibody” means any bi-specific, single-chain Antibody
binding to the [***] of T cells.


1.9             “BLA” means a Biologics License Application, supplemental
Biologics License Application, or similar application filed or to be filed with
the FDA, or a comparable application in jurisdictions outside the United States
of America, including a marketing approval application filed or to be filed with
the EMEA.


1.10           “Breaching Party” has the meaning as defined in Section 12.2.1.


1.11           “Business Day” means any weekday that is not a legal holiday in
New York, New York, Paris, France, or Munich, Germany and is not a day on which
banking institutions in any of those cities are required by law or regulation to
be closed.


1.12           “Calendar Quarter” means any one of the four three-month time
periods in any calendar year commencing on January 1, April 1, July 1 and
October 1 of such year.


1.13           “Change of Control” means with respect to any Party (the
“Acquired Entity”) (a) any sale, exchange, transfer, issuance to, or
acquisition, whether in one transaction or a series of related transactions, by
one or more Third Parties of shares representing more than fifty percent (50%)
of the aggregate ordinary voting power entitled to vote for the election of
directors represented by the issued and outstanding stock of the Acquired Entity
or any Affiliate that directly or indirectly controls the Acquired Entity,
whether such sale, exchange, transfer, issuance or acquisition is made directly
or indirectly, by merger or otherwise, or beneficially or of record, but
excluding the issuance of shares in a financing transaction; (b) a merger or
consolidation under applicable law of the Acquired Entity with a Third Party in
which the shareholders of the Acquired Entity or any Affiliate that directly or
indirectly controls the Acquired Entity immediately prior to such merger or
consolidation do not continue to hold immediately following the closing of such
merger or consolidation at least fifty percent (50%) of the aggregate ordinary
voting power entitled to vote for the election of directors represented by the
issued and outstanding stock of the entity surviving or resulting from such
consolidation; or (c) a sale or other disposition of all or substantially all of
the assets of the Acquired Entity to one (1) or more Third Parties in one
transaction or a series of related transactions.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
2

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.14          “Clinical Supply Requirements” means the quantities of BiTE
Antibodies which are required by a Party or the Parties for the development of a
Product under this Agreement, including, without limitation, the conduct of
research, pre-clinical studies and clinical trials in connection with the
Development Plan.


1.15           “Co-Chair” has the meaning as defined in Section 2.1.1.


1.16           “Collaboration Product Patent” means any Patent within the
Collaboration Technology that (i) is [***] for the development, manufacture or
Commercialization of a Product; and (ii) is [***] for the development,
manufacture or commercialization of a [***] [***] that is [***].


1.17           “Collaboration Target” means the whole of, or fragments and [***]
of, [***] identified by the [***] entry name [***] and accession number [***]
with the amino acid sequence as set out in Exhibit A, or any [***] of such
target.


1.18          “Collaboration Technology” means any Patent or Know-How that is
conceived or generated solely or jointly by any employee, agent or Service
Provider of one or both Parties in the course of performing activities under
this Agreement.


1.19           “Commercialization” means the pre-marketing activities conducted
for a Product prior to obtaining Marketing Approval, the manufacture for
commercial sale, and the marketing, promotion, advertising, selling and
distribution of a Product after Marketing Approval has been obtained.  The term
“Commercialize” has a correlative meaning.


1.20          “Commercially Reasonable Efforts” means the carrying out of
obligations or tasks by a Party in an ongoing and sustained manner using a level
of efforts in good faith consistent with the exercise of prudent scientific and
business judgment, as applied by such Party to products or research or
development projects owned by it of similar scientific and commercial
potential.  Commercially Reasonable Efforts will take into account [***] and
other relevant commercial factors.


1.21           “Confidential Information” has the meaning as defined in Section
10.1.


1.22           “Control” means, with respect to a Party and any Patent,
Know-How, or other intellectual property right, that a Party owns or has a
license to such Patent, Know-How or intellectual property right and has the
ability to grant to the other Party a license or a sublicense (as applicable) to
such Patent, Know-How or intellectual property right on the terms and conditions
set forth herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant to the other Party such access, license or
sublicense.  The term “Controlled” has a correlative meaning,
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
3

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.23           “Development Plan” means the plan for the research and
development of a Product, as may be amended in accordance with Section 3.1.2.


1.24           “Disclosing Party” has the meaning as defined in Section 10.1.


1.25           “Dispute” has the meaning as defined in Section 17.4.2.


1.26           “EMEA” means the European Medicines Agency, or any successor
agency thereto.


1.27           “Executive Officer” means (a) in the case of [***], the [***] of
[***]; and (b) in the case of [***] (i) prior to the [***] or the [***]; and
(ii) after the [***] of a [***].


1.28           “FDA” means the United States Food and Drug Administration, or
any successor agency thereto.


1.29           “First Commercial Sale” means the first sale to a Third Party of
a Product in a country after approval of a BLA has been obtained for such
country.


1.30           “Field” means the [***] [***], including [***].


1.31           “FTE” means the equivalent of a total of [***] hours per year of
work carried out by a qualified employee a Party in connection with the
execution of the Development Plan.  In the case that any personnel of a Party
who works partially on the execution of the Development Plan and partially on
other work, then the full-time equivalent to be attributed to such individual’s
work hereunder will be equal to the percentage of such individual’s total work
time that such individual spent working on the execution of the Development
Plan.  FTE work will not include the work of [***], except to the extent
included in the FTE Rate.


1.32           “Governmental Authority” means any supranational, national,
federal, state, local, municipal, quasi-governmental or other authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, court or other tribunal) exercising
executive, legislative or judicial governmental powers.


1.33           “ICC” has the meaning as defined in Section 17.4.3.


1.34           “IND” means an Investigational New Drug Application filed or to
be filed with the FDA, and the equivalent application in jurisdictions outside
the United States of America, including “Investigational Medicinal Product
Dossier” filed or to be filed with the EMEA.


1.35           “Indemnification Claim Notice” has the meaning as defined in
Section 14.3.


1.36           “Indemnified Party” has the meaning as defined in Section 14.3.


1.37           “Indemnifying Party” has the meaning as defined in Section 14.3.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
4

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.38           “Indemnitees” has the meaning as defined in Section 14.3.


1.39           “Indication” means a [***] or any [***] (or [***] thereof) of a
[***] for which [***] ([***]).


1.40           “Initial Development Plan” has the meaning as defined in Section
3.1.2.


1.41           “Joint Collaboration Technology” means any Collaboration
Technology or any other Patent or Know-How conceived or generated jointly in the
performance of this Agreement by employees, agents, or Service Providers of both
Parties or their respective Affiliates.


1.42           “[***]” means the research and development of a Product until
[***] (a) the receipt of the [***], or (b) the completion of [***] to be
performed by [***] pursuant to [***] for such Product.


1.43           “JPT” has the meaning as defined in Section 2.2.1.


1.44           “JPT Leader” has the meaning as defined in Section 2.2.1.


1.45           “JSC” has the meaning as defined in Section 2.1.1.


1.46           “Know-How” means (a) any scientific or technical information,
results and data of any type whatsoever, in any tangible or intangible form
whatsoever, that is not in the public domain or otherwise publicly known,
including databases, practices, methods, techniques, specifications,
formulations, formulae, protein sequences, DNA sequences, knowledge, know-how,
skill, experience, test data including pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
manufacturing process and development information, results and data, and (b) any
biological, chemical, or physical materials that are not in the public domain or
otherwise available to the public; all to the extent not claimed or disclosed in
a Patent.


1.47           “Lead Candidate” means a BiTE Antibody binding to the
Collaboration Target which has been designated as a Lead Candidate by the JSC
according to Sections 2.1.2 and 3.2.1.


1.48           “Licensed Technology” means the [***] Technology, [***]
Technology, [***] Technology, and [***] Technology, and any [***] Technology or
[***] Technology to the extent included in Licensed Technology pursuant to
Sections 7.3 or 7.4.


1.49           “Losses” has the meaning as defined in Section 14.1.


1.50           “Major Market” means each of [***].


1.51           “Major Pharmaceutical Company” has the meaning defined in Section
7.5.


1.52           “Marketing Approval” means the approval of a BLA, and any [***]
to the extent required by Applicable Law prior to the sale of a Product in a
country.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
5

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.53           “Micromet Clinical Supply Cost” means (a) the [***] incurred by
[***] for [***] and for [***] and [***] for [***] under the [***], (b) the [***]
incurred by [***] for [***] and [***] of such [***] for activities contemplated
[***] and (c) any [***] or [***] actually paid with respect to [***] or [***] of
[***].


1.54           “[***] Technology” means any [***] conceived or generated solely
by employees, agents or Service Providers of [***] or its Affiliates.


1.55           “[***] Collaborator” means any Third Party developing or
commercializing a product containing or comprising a [***] alone or in
collaboration with [***] under a license to Patents Controlled by [***].


1.56           “[***] Technology” means any Patent or Know-How that (a) is [***]
(b) is [***], and (c) is [***].


1.57           “[***] Development Expenses” means those costs and expenses [***]
directly in connection with the [***] in accordance with this Agreement and
included in the [***] to the following:


(a)              [***] associated with the [***] performed by [***] or by a
[***] on behalf of [***] and for clarity are not otherwise [***];


(b)              [***];


(c)              [***]; and


(d)              [***].


1.58           “[***] FTE Costs” means, for all [***] performed by [***] in
accordance with the [***] of (a) the [***] as set forth in the [***] and (b) the
[***] For the avoidance of doubt, the activity of [***].


1.59           “[***] FTE Rate” means €[***] per FTE, which amount is [***] and
includes without limitation, for each FTE, [***].


1.60           “Micromet Indemnitee” has the meaning as defined in Section 14.1.


1.61           “[***] Technology” means any Patent or Know-How that (a) is [***]
Technology or [***] Technology, (b) is owned by [***], and (c) is [***].


1.62           “[***] Technology” means any Patent or Know-How that (a) is [***]
[***], and (b) is [***], including the [***] listed in Exhibit D.


1.63           “[***] Technology” means any Patent or Know-How that (a) is
[***], and (b) is [***], including the Patents listed on Exhibit C.


1.64           “[***] Product” means any product comprising a [***] binding to a
target [***].


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
6

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.65           “Net Sales” means the gross amount invoiced or otherwise
collected by or on behalf of Sanofi or its Affiliates or sublicensees for arm’s
length sales of Products to Third Party purchasers, less the following
deductions in each case to the extent included in such invoice or otherwise
actually allowed or incurred with respect to such sales, determined in
accordance with IAS/IFRS (or GAAP for the US) consistently applied:


(a)           normal and customary trade, cash, quantity and free-goods
allowances granted and taken directly with respect to sales of such Products;


(b)           amounts repaid or credited by reason of returned products,
including for defects, rejections, recalls, returns and billing errors;


(c)           chargebacks and other amounts paid on sale of Products;


(d)           Third Party cash rebates and chargebacks related to sales of
Products, to the extent allowed;


(e)           retroactive price reductions that are actually allowed or granted;


(f)           compulsory refunds, credits and rebates granted to Third Parties
for the sale of Products, accrued, paid or deducted pursuant to agreements
(including, but not limited to, managed care agreements) or government
regulations;


(g)           freight, postage, shipment and costs (or wholesale fees in lieu of
those costs) and customs duties incurred in importing or exporting Products that
are separately identified on the invoice or other documentation;


(h)           sales taxes, excess duties, or other consumption taxes and
compulsory payments to Governmental Authorities or other governmental charges
imposed on the sale of Products, which are separately identified on the invoice
or other documentation, but specifically excluding taxes based upon net income
of a Party;


(i)           [***]; and


(j)           [***]


Net Sales in currency other than Euro will be translated into Euro according to
the provisions of Section 9.4 of this Agreement.  Sales between the Parties, or
between the Parties and their Affiliates or sublicensees, for resale to Third
Parties, will be disregarded for purposes of calculating Net Sales; provided
that the subsequent sale to a Third Party is included in Net Sales. Any of the
items set forth above that would otherwise be deducted from the invoice price in
the calculation of Net Sales but which are separately charged to, and paid by
Third Parties will not be deducted from the invoice price in the calculation of
Net Sales. In the case of any sale of a Product for consideration other than
cash, such as barter or countertrade, Net Sales will be calculated on the fair
market value of the consideration received as agreed by the Parties.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
7

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


A sale of a Product is deemed to occur upon invoicing.  If any discounts or
other deductions are made in connection with sales of the Product that are
bundled or sold together with other products of Sanofi, its Affiliates or
sublicensees, in no event will the discount applied to the Product exceed the
discount applied to other products of Sanofi, its Affiliates or sublicensees in
such arrangement based upon the respective list prices of the Product and such
other products prior to applying the discount.


Solely for purposes of calculating Net Sales, if Sanofi or its Affiliate or
sublicensee sells  Products in the form of a combination product containing any
Product and one or more active ingredients (whether combined in a single
formulation or package, as applicable, or formulated or packaged separately but
sold together for a single price in a manner consistent with the terms of this
Agreement) (a "Combination Product"), then Net Sales, for purposes of
determining royalty payments on such Combination Product, will be calculated by
multiplying the Net Sales of the Combination Product by the fraction A over A+B,
in which A is the gross selling price of the Product portion of the Combination
Product when such Product is sold separately during the applicable accounting
period in which the sales of the end-user product were made, and B is the gross
selling price of the other active ingredients, as the case may be, of the
Combination Product sold separately during the accounting period in question.
All gross selling prices of the elements of such Combination Product will be
calculated as the average gross selling price of the said elements during the
applicable accounting period for which the Net Sales are being calculated.  In
the event that, in any country or countries, no separate sale of either such
above-designated Product or such above designated active ingredients of the
Combination Product are made during the accounting period in which the sale was
made or if gross retail selling price for the active ingredient cannot be
determined for an accounting period, Net Sales allocable to the Product in each
such country will be determined by mutual agreement reached in good faith by the
Parties prior to the end of the accounting period in question based on an
equitable method of determining same that takes into account, on a
country-by-country basis, variations in potency, the relative contribution of
each active agent, component or service, as the case may be, in the combination,
and relative value to the end user of each active ingredient.  Notwithstanding
the foregoing, the Parties agree that, for purposes of this paragraph, [***]
will not be deemed to be “active ingredients”.


1.66           “Non-Breaching Party” has the meaning as defined in Section
12.2.1.


1.67           “Out-of-Pocket Costs” means costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with IAS/IFRS (or
GAAP for the US)) by Micromet and/or its Affiliates, if applicable.


1.68           “Patent” means (a) any patent and patent application in any
country or supranational jurisdiction, and (b) any provisional, substitution,
division, continuation, continuation in part, reissue, renewal, registration,
confirmation, reexamination, extension, supplementary protection certificate and
the like, of any such patent or patent application.


1.69           “Patent Challenge” has the meaning as defined in Section 6.6.1.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
8

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.70           “Percentage [***]” has the meaning as defined in Section 8.4.3.


1.71           “Phase 1 Trial” means a clinical trial of a pharmaceutical
product on healthy subjects or patients designed with the primary purpose of
determining safety, metabolism and pharmacokinetic properties and clinical
pharmacology of such product as and to the extent defined for the United States
in 21 C.F.R. § 312.21(a), or its successor regulation, or the equivalent
regulation in any other  country, including the Phase 1 part of any clinical
trial that is a combination Phase 1 Trial and Phase 2 Trial.


1.72           “Phase 2 Trial” means a clinical trial of a pharmaceutical
product on patients  designed to determine the safe and effective dose range in
the proposed therapeutic indication as and to the extent defined for the United
States in 21 C.F.R. § 312.21(b), or its successor regulation, or the equivalent
regulation in any other country.


1.73           “Phase 3 Trial” means a clinical trial of a pharmaceutical
product on patients designed to (a) establish that a drug is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the drug in the dosage range to be
prescribed; and (c) support a Marketing Approval of such drug, as and to the
extent defined for the United States in 21 C.F.R. § 312.21(c), or its successor
regulation, or the equivalent regulation  in any other country.


1.74           “Pivotal Trial” means (a) Phase 3 Trial, or (b) a Phase 2 Trial,
or a combination Phase 2 Trial and Phase 3 Trial for which the relevant
Regulatory Authority has determined that the data generated in such trial could
be sufficient, depending on its outcome, to support a Marketing Approval for
such pharmaceutical product.


1.75           “Proceeding Commencement Date” has the meaning as defined in
Exhibit I.


1.76           “Product” means any product comprising a BiTE Antibody binding to
the Collaboration Target.


1.77           “Program Transfer” has the meaning as defined in Section 13.1.


1.78           “Receiving Party” has the meaning as defined in Section 10.1.


1.79           “Recovery” has the meaning as defined in Section 6.5.2(d).


1.80           “Regulatory Authority” means, in a particular country or
jurisdiction, any Governmental Authority involved in granting approval to market
or sell a Product, including any pricing and reimbursement approvals, in such
country or jurisdiction, including the FDA, the EMEA, and any Governmental
Authority equivalent to and performing some or all of the functions the FDA or
EMEA in the applicable jurisdiction.


1.81           “Regulatory Filing” means any submission or application made or
filed with a Regulatory Authority, including any IND or BLA.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
9

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


1.82           “[***]” means [***] Percent ([***]%), unless [***] pursuant to
the terms of Section 8.4.3 to either [***] Percent ([***]%) or [***] Percent
([***]%).


1.83           “[***] Technology” means any Patent or Know-How that  is [***],
but excluding in each case any [***] Technology and any [***] Technology.  For
clarity, [***] Technology includes any Patent or Know-how (a) developed in the
conduct of [***], [***], [***] or during [***], or (b) Patent or Know-How that
specifically relates to or arises out of activities [***] (but not in
preparation [***]) or [***].


1.84           “[***] Technology” means any Collaboration Technology that is (i)
conceived or generated solely by employees, agents or Service Providers [***] in
connection with the [***] and (ii) developed or used in the [***] (including
[***] Technology conceived or generated in the conduct of (a) [***] or (b) the
[***]), but excluding any [***] Technology or any Patent or Know-How that
specifically relates to or arises out of activities [***] or later [***].


1.85           “[***] Technology” means any Patent or Know-How that (a) claims
or covers [***], and (b) is Controlled by [***] during the Term of this
Agreement.


1.86           “Sanofi Indemnitee” has the meaning as defined in Section 14.2.


1.87           “[***] Technology” means any Patent or Know-How that (a) is
Controlled by [***] and (b) in the case of any Patent, [***] or in the case of
Know-How is [***], excluding in each case [***] Technology,  [***] Technology
and [***] Technology.


1.88           “[***] Technology” means any Patent or Know-How that (a) is
Controlled by [***] during the Term of this Agreement, and (b) is [***].


1.89           “Service Provider” has the meaning as defined in Section 3.5.


1.90           “Support Memorandum” has the meaning as defined in Exhibit I.


1.91           “Term” has the meaning as defined in Section 12.1.


1.92           “Territory” means all countries of the world.


1.93           “Third Party” means any entity other than Micromet, Sanofi or
their respective Affiliates.


1.94           “Third Party Claim” has the meaning as defined in Section 14.1.


1.95           “[***]” means any of the agreements listed in Exhibit D.


1.96           “Valid Claim” means an [***] that has not (i) expired or been
canceled, (ii) been declared invalid by a decision of a court or other
appropriate body of competent jurisdiction, from which no appeal is or can be
taken, (iii) been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (iv) been abandoned or disclaimed.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
10

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


2.
Collaboration Governance



2.1          Joint Steering Committee.


2.1.1     Establishment of Joint Steering Committee.  The Parties will establish
a joint steering committee (the “JSC”) within thirty (30) days of the Effective
Date, to oversee the development of the Products and the activities to be
performed by the JPT under this Agreement.  Each Party will appoint three (3)
employees with senior level authority and expertise to serve as their
representatives on the JSC.  From time to time, on written notice to the other
Party, Micromet and Sanofi each may substitute any of its representatives on the
JSC.  Each Party will designate one of its members of the JSC as a
co-chairperson (each a “Co-Chair”).  Subject to the provisions of this Section
2, the JSC will establish its own procedural rules for its operation.


2.1.2     Tasks of the JSC.  The JSC will have the power only to: (a) establish
the overall development and regulatory strategy for the Products and the
selection of Indications, (b) nominate a BiTE Antibody for Sanofi’s approval as
a Lead Candidate; (c) oversee the conduct of the development of the Products
under this Agreement; (d) monitor the activities and performance of the JPT; (e)
review and approve in writing any updates or amendments to the Development Plan
including the Micromet Development Expenses; (f) monitor the progress of and
coordinate the activities undertaken pursuant to the Development Plan; (g)
review new dosage forms and new formulations or delivery systems; and (h) take
such other actions as are expressly delegated to the JSC in this Agreement.  The
JSC will not have any power to amend this Agreement.


2.1.3     JSC Meetings.  The JSC will meet once every Calendar
Quarter.  Meetings may be held in person or by means of telecommunication
(telephone, video, or web conferences); provided, however, that at least two
meetings per year will be held in person.  The JSC may meet more frequently by
agreement of the Co-Chairs.  The Co-Chair of a Party, alternating with the
Co-Chair of the other Party, will be responsible for organizing the meetings of
the JSC and for distributing the agenda of the meetings.  The organizing
Co-Chair will include on the agenda any item within the scope of the
responsibility of the JSC that is requested to be included by any member of the
JSC, and will distribute the agenda to the JSC no less than one (1) week before
the meeting.  Each Party may, in its discretion, invite non-voting employees,
consultants or advisors (which consultants and advisors will be under an
obligation of confidentiality no less stringent than the terms set forth in
Section 10) to attend any meeting of the JSC.


2.1.4     Meeting Minutes.  The Co-Chair who organized the JSC meeting (or their
designee) will prepare the meeting minutes within seven (7) Business Days after
each meeting, and will send it to all members of the JSC for review and
approval.  Minutes will be deemed approved unless any member of the JSC objects
to the accuracy of such minutes by providing written notice to the other members
of the JSC within fourteen (14) Business Days of receipt of the minutes.  In the
event of any such objection that is not resolved by mutual agreement of the
Co-Chairs, such minutes will be amended to reflect such unresolved objection.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
11

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


2.1.5     Decision Making.


(a)              The JSC will take action on matters within its power by
unanimous consent of the members of the JSC, with each Party having a single
vote, irrespective of the number of JSC members in attendance at a meeting, or
by a written resolution signed by the Co-Chairs.


(b)              If the JSC is unable to reach unanimous consent on a particular
matter, then either Party may provide written notice of such unresolved matter
to the Alliance Managers who will try to facilitate the resolution of such
issue.  If the JSC is unable to resolve such matter within thirty (30) days
after a Party provided written notice to the Alliance Managers, then the matter
will be escalated, by written notice, to the respective Executive Officers of
each Party.  The Executive Officers (or his or her designee, who must be a
member of the Party’s senior management with appropriate decision-making
authority, but who is not a member of the JSC, JPT or the Alliance Manager) of
each Party will meet at least once in person to discuss such matter and use
their good faith efforts to resolve the unresolved matter within thirty (30)
days after the matter has been escalated by written notice to the Executive
Officers.  If the Executive Officers (or their designees) cannot reach agreement
on how to resolve such matter within the thirty (30) day time period, the
Executive Officer of [***].  Without limiting the generality of the foregoing
[***] (a) to designate a [***], (b) to designate a [***] for further development
[***], and (c) to approve [***] for a Product, in each case subject to [***].


(c)              Notwithstanding the terms of Section 2.1.5(b), the Executive
Officer of [***] that would (i) [***]; or (ii) [***].


(d)              Notwithstanding the terms of Sections 2.1.5(b) and (c) above,
if the matter concerns a dispute regarding the interpretation of this Agreement,
the performance or alleged nonperformance of a Party’s obligations under this
Agreement, or any other alleged breach of this Agreement, such matter will be
resolved in accordance with the terms of Section 17.4.


2.2          Joint Project Team.


2.2.1     Establishment of Joint Project Team.  The Parties will establish a
joint project team (the “JPT”) to oversee the research and development of
Products under this Agreement and for the performance of the [***].  The JPT
will consist of representatives of each Party designated by the JSC.  Each Party
will designate one of its JPT members as the project team leader (each a “JPT
Leader”) who will be the primary contact person for the other Party for all
operational matters relating to the development of a Product by such
Party.  From time to time, on written notice to the other Party, Micromet and
Sanofi each may substitute any of its representatives on the JPT.  Upon
completion of the [***] or the withdrawal by either Party from the JSC, the JPT
will automatically be disbanded.


2.2.2     Tasks of the JPT.  The JPT will: (a) oversee the day-to-day activities
of the Parties in the performance of the Development Plan; (b) develop and
propose updates to the Development Plan for review and approval by the JSC in
accordance with Section 2.1.2, including the [***] and [***] and [***] approved
by the JSC; (c) provide a quarterly written report to the JSC summarizing the
Parties’ progress with respect to the development of Products under this
Agreement; and (d) take such other actions as are expressly delegated to the JPT
by the JSC or by the terms of this Agreement. The JPT will not have any power to
amend this Agreement or to make decisions assigned to the JSC, and will have
only such powers as are specifically delegated to it by the JSC or the terms of
this Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
12

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


2.2.3     JPT Meetings.  The JPT will meet in plenum or in subgroups as often as
required for the expeditious performance of the Development Plan, but not less
than once every Calendar Quarter prior to the next JSC meeting.  Meetings may be
held in person or by means of telecommunication (telephone, video, or web
conferences); provided, however, that at least two meetings per year will be
held in person.  The JPT Leaders will be responsible for establishing the
meeting schedule, and will alternate in organizing the meetings of the JPT.  The
JPT Leader organizing a JPT meeting will be responsible for distributing the
agenda of the meeting.  The organizing JPT Leader will include on the agenda any
item within the scope of the responsibility of the JPT that is requested to be
included by any member of the JPT, and will distribute the agenda to the JPT no
less than one (1) week before the meeting.  Each Party may, in its discretion,
invite non-voting employees, consultants or advisors (which consultants and
advisors will be under an obligation of confidentiality no less stringent than
the terms set forth in Section 10) to attend any meeting of the JPT.


2.2.4     Meeting Minutes.  The JPT Leader who organized the JPT meeting (or
their designee) will prepare the meeting minutes within seven (7) Business Days
after each meeting, and will send it to all members of the JPT for review and
approval.  Minutes will be deemed approved unless any member of the JPT objects
to the accuracy of such minutes by providing written notice to the other members
of the JPT within fourteen (14) Business Days of receipt of the minutes.  In the
event of any such objection that is not resolved by mutual agreement of the JPT
Leaders, such minutes will be amended to reflect such unresolved objection.


2.2.5     Decision Making.  The JPT will agree on proposals and recommendations
to the JSC on all matters within the responsibility of the JPT by unanimous
consent, with each Party having a single vote, irrespective of the number of JPT
members in attendance at a meeting, or by a written resolution signed by the JPT
Leaders.  All proposals and recommendations of the JPT will be submitted for
approval by the JSC at the subsequent JSC meeting.  If the JPT is unable to
reach unanimous consent on a particular matter, such matter will be submitted to
the JSC for resolution in accordance with Section 2.1.5.


2.3           Alliance Managers.


2.3.1      Appointment.  Each of the Parties will appoint a single individual
(who may be such Party’s JPT Leader) to act as a single point of contact between
the Parties to facilitate the effective exchange of information between the
Parties and discuss the performance of this Agreement (each an “Alliance
Manager”).  Each Party may change its designated Alliance Manager from time to
time upon written notice to the other Party.  Any Alliance Manager may designate
a substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
13

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


2.3.2     Responsibilities.  The Alliance Managers will use good faith efforts
to attend all JSC and JPT meetings and support the Co-Chairs in the discharge of
their responsibilities.  Alliance Managers will be nonvoting participants in the
JSC and JPT meetings, unless they are also appointed members of the JSC.  An
Alliance Manager may bring any matter to the attention of any committee if such
Alliance Manager believes that such matter warrants such attention.  Each
Alliance Manager will be charged with creating and maintaining a collaborative
work environment within and among the committees.  In addition, each Alliance
Manager: (a) will coordinate the interactions between the relevant functional
representatives of the Parties; (b) will identify and bring disputes to the
attention of the JSC in a timely manner; (c) will assist with governance
activities, such as the conduct of required committee meetings and drafting of
meeting minutes; (d) will ensure that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed; and (e) will
serve as the initial point of contact to resolve any disputes between the
Parties.  From time to time, each Party may reasonably request that the Alliance
Managers facilitate a meeting between appropriate senior level executives of the
Parties to discuss any issues relevant to the relationship of the Parties under
this Agreement and the current status of the Product.


2.4           [***] Committees.  At any time during the Term after completion of
the [***] and [***], each Party will have the right to [***] upon written notice
to the other Party.  Upon any such [***], the JSC will be [***] and the [***]
will [***] for the [***] under this Agreement.


3.
Product Development



3.1          Development Plan.


3.1.1     The Development Plan will be designed to accomplish the filing of the
first IND for a Product [***] and the filing of BLAs and the receipt of
Marketing Approval for a Product [***].  The Development Plan will include a
budget of Micromet Development Expenses to be incurred pursuant to the
Development Plan. The Development Plan will set specific objectives and
timelines for carrying out development activities sufficient in scope and
quality to progress the development of a Product towards Marketing Approval
within timelines and using standards customary in the biopharmaceutical industry
for Products at a similar stage of development and with similar market
potential.  The Parties agree that the initial Product as described in the
Development Plan to be developed under this Agreement will be based on
Micromet’s new [***].


3.1.2     The initial Development Plan for the initial Product covering the
period from the Effective Date through the first IND filing is attached as
Exhibit B (the “Initial Development Plan”).  During the [***], the JPT will
periodically review and propose amendments to the Development Plan within the
parameters established in Section 3.1.1 and 3.2 for approval by the JSC, to
reflect the progress achieved and the further development activities to be
undertaken by the Parties in the development of a Product under this Agreement,
but not less than once every year in conjunction with the Parties’ budget and
program review cycle.  After completion of the [***], the Development Plan will
be updated by Sanofi consistent with the terms of this Agreement, and any such
updates will be provided to Micromet together with the quarterly progress
reports delivered pursuant to Section 3.4.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
14

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


3.2          Allocation of Responsibilities.  Each Development Plan will reflect
the following allocation of responsibilities:


3.2.1     [***].  Micromet will be responsible for [***], and for
[***].  Micromet will provide to the JSC BiTE Antibodies as proposed Lead
Candidates generated within the scope of the Development Plan for the JSC’s
review and selection.  Within thirty (30) days after submission by Micromet of
the proposed Lead Candidates, the JSC [***] will select the Lead Candidate
binding to the Collaboration Target for further development as a Product.  If
the JSC does not nominate the proposed BiTE Antibody as a Lead Candidate and the
JSC recommends that such BiTE Antibody should be subject to additional
work,  then the Parties will amend the Development Plan to reflect any desired
additional activities and Micromet will use Commercially Reasonable Efforts to
conduct such activities.  Following completion of such activities, Micromet will
re-submit such BiTE Antibody to the JSC for Lead Candidate nomination in
accordance with the terms of this Section 3.2.1.


3.2.2     [***].  Micromet will be responsible for the development of [***] and
for conducting of [***] in [***].


3.2.3     [***].  Micromet will be primarily responsible for [***] in [***]
binding to the Collaboration Target.


3.2.4     [***].  Sanofi may conduct certain [***] (e.g. [***]) and will be
primarily responsible for performing [***] of the Products (other than any
studies requiring [***]), provided that Micromet will participate in the design
and monitoring of such studies and conduct [***].


3.2.5     [***] and [***].


(a)              Micromet will be responsible for the development of a [***],
[***], the development and performance of [***], the [***] of an [***], and the
[***] and of [***].  The foregoing activities will be part of the [***] agreed
upon in the [***].  Unless the Parties determine otherwise (which determination
will be made not less than [***] [***] prior to the planned start of the [***]),
Sanofi or its designee will be responsible for the manufacture of the Product
for [***].


(b)              Upon completion of the development of the [***] and with
appropriate lead time prior to the [***] by [***], as the case may be, Micromet
will transfer to Sanofi Micromet’s [***], and any other information,
documentation and materials as is reasonably required by Sanofi to
[***].  Sanofi will reimburse Micromet at the [***]and for [***] for such
activities performed by Micromet.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
15

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


(c)              Sanofi or its designee will be responsible for further [***],
further [***] and the [***] and the [***] and for [***].  In addition, Sanofi
may conduct certain [***] as further detailed in the [***].


(d)              If a Party will manufacture and supply Product to the other
Party for the performance of clinical trials, the Parties will enter into a
“Quality Agreement” describing the responsibilities of each Party relating to
quality control and release of the Product, which agreement hereby is
incorporated in and made part of this Agreement by reference.


3.2.6     Clinical Development.


(a)              [***] Clinical Trials. Micromet will [***] for review and
approval by the JPT and the JSC.  Micromet will be responsible for the
[***].  Sanofi will participate in the [***], the review and assessment of
[***], and attend the meetings with the [***] for the various clinical trials.


(b)              [***] Clinical Trials.  Sanofi will [***] for review and
approval by the JPT and the JSC.  Sanofi will be responsible for the [***] and
associated regulatory activities.  Micromet, at its own cost and expense, may
participate in the [***], and the review and assessment of [***], and attend the
meetings with the [***] for the various clinical trials; provided, however,
Sanofi will reimburse Micromet at the FTE Rate and for all Out-of-Pocket Costs
for such activities performed by Micromet at the request of Sanofi or pursuant
to the Development Plan.


(c)              [***] and [***] Trials.  Sanofi will [***] for review by the
JSC, and will be [***] of a Product in accordance with the Development Plan.


3.3          Diligence in Development.


3.3.1     Micromet will use Commercially Reasonable Efforts to generate BiTE
Antibodies binding to the Collaboration Target, and to perform the activities
assigned to it in the Development Plan.  All efforts of Micromet’s Affiliates
and Micromet’s Service Providers will be considered efforts of Micromet for the
purpose of determining Micromet’s compliance with its obligations under this
Section 3.3.1.


3.3.2     Sanofi will use Commercially Reasonable Efforts to develop a Product
and obtain Marketing Approval for such Product in the Major Markets, and to
perform the activities assigned to it in the Development Plan.  All efforts of
Sanofi’s Affiliates and Sanofi’s Service Providers will be considered efforts of
Sanofi for the purpose of determining Sanofi’s compliance with its obligations
under this Section 3.3.2.


3.4          Reports.  During the [***], each Party will provide through the JPT
regular reports to the JSC detailing its development activities under the
Development Plan and the results of such activities.  After completion of the
[***] or the termination of the JSC by either Party, Sanofi will provide to
Micromet [***] written progress reports [***] with a summary of [***] and a
summary of Sanofi’s [***] for the Product.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
16

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


3.5          Use of Service Providers.  Each Party may perform any of its
obligations under the Development Plan through Third Party service providers
such as contract research organizations, contract manufacturing organizations,
consultants or other independent contractors (each a “Service Provider”).  The
Party engaging a Service Provider will be responsible for conducting such
qualification audits as may be required under GxP regulations prior to the
engagement of such Service Provider.  Each Party will inform the other Party of
the identity of, and the nature of services provided by the Service Providers
used by such Party.  The Party using a Service Provider will remain responsible
to the other Party for the work performed by the Service Provider.  Each Party
will ensure that such Service Providers are bound in writing by obligations of
confidentiality and non-use regarding Confidential Information that are
substantially the same as or more stringent than those undertaken by the Parties
pursuant to Section 10 hereof and, the provisions on intellectual property
ownership hereunder and that the agreement with such Service Providers contains
customary terms providing for the assignment to such Party of all intellectual
property developed in the course of performing the services for such Party.


4.
Commercialization



4.1          Commercialization.  Sanofi will be solely responsible for and bear
all costs and expenses associated with the Commercialization of a Product in the
Territory during the Term.  Sanofi will be responsible for all aspects of the
Commercialization of the Product in the Territory, including, booking sales and
distribution and performance of related services, handling all aspects of order
processing, invoicing and collection, inventory and receivables, and providing
customer support, including handling medical queries.  Sanofi will develop an
annual commercialization plan for a Product that complies and is in accordance
with [***].


4.2          Diligence in Commercialization.  Sanofi will use Commercially
Reasonable Efforts to Commercialize a Product in the Territory.


4.3          Branding, Trademarks, Trade Dress, and Logos.  Sanofi will solely
own, and will be solely responsible for selecting, the trademark used to
identify any Product that will be Commercialized in the Territory pursuant to
this Agreement.  Sanofi will oversee the filing, prosecution and maintenance of
all trademark registrations for a Product in the Territory, and Sanofi will be
responsible for the payment of any and all costs relating to such filing,
prosecution, and maintenance.  Sanofi will have sole responsibility for, and
will be the sole owner of, all trade dress, logos, slogans, and designs used on
and in connection with any Product that will be Commercialized in the Territory
pursuant to this Agreement.


5.
Regulatory Matters



5.1          Regulatory Filings.


5.1.1     Unless the JSC determines otherwise (with the consent of the Micromet
representative), Micromet will be responsible for the preparation, filing,
prosecution and maintenance of any Regulatory Filings for a Product up to and
including the completion of the [***] [***] and will be the sponsor of such
trial.  Sanofi will assist Micromet, as may be reasonably necessary, in the
preparation of Regulatory Filings, including providing necessary documents or
other materials required by Applicable Law, all as provided for in the
Development Plan.  The sponsor of a clinical trial of the Product performed
pursuant to this Agreement will be responsible for and control, as required by
Applicable Law, the performance of such clinical trial, including but not
limited to any decisions relating to the safety of any subjects participating in
such clinical trial.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
17

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


5.1.2     As soon as practicable after the completion of the [***], Micromet
will transfer to Sanofi all Regulatory Filings for such Product in the Territory
to the extent necessary or useful for Sanofi to conduct the continued
development and Commercialization of the Product.  Micromet and Sanofi will
execute such documents and take such actions as are reasonably necessary to
effectuate the foregoing transfers.  After the transfer of such Regulatory
Filings for a Product, Sanofi will be responsible for performing all regulatory
activities including those necessary for filing BLAs and obtaining and
maintaining any Marketing Approvals and other regulatory approvals required for
the Commercialization of a Product in the Territory.


5.2          Communications and Meetings with Regulatory Authorities.  The Party
that is the sponsor of an IND of a Product will be responsible for any
communications with the Regulatory Authorities occurring or required in
connection with obtaining or maintaining any Regulatory Filings or Marketing
Approvals for a Product; provided, however, that during the time that Micromet
is the sponsor of an IND of a Product, Micromet will coordinate with Sanofi
regarding its interactions with Regulatory Authorities.  The responsible Party
will promptly provide the other Party with copies of all written or electronic
correspondence received from Regulatory Authorities relating to a Product, and
will provide such other Party with a reasonable opportunity to provide comments
on any responses to such Regulatory Authorities.  In addition, the responsible
Party will promptly notify the other Party in writing and in advance of any
meeting with any Regulatory Authority in the U.S. or the EU relating to a
Product, and such other Party may, at their own expense, have an employee or
consultant participate in such meeting as an observer.  In addition to the
foregoing, Sanofi must approve the filing of all INDs for any Product under this
Agreement.


5.3          Clinical Safety and Pharmacovigilance Matters.  The Party that is
the sponsor of an IND will be responsible for handling, recording and reporting
of adverse events arising in the development of the Product, and will establish
the standard operating procedures implementing the requirements under Applicable
Law.  Micromet will establish and maintain the global safety database, and will
transfer such database to Sanofi together with the transfer of the IND of a
Product to Sanofi as provided in Section 5.1.2.  Prior to the initiation of the
first Phase 1 Trial, the Parties will enter into “Pharmacovigilance Agreement”
describing the responsibilities of each Party relating to clinical safety and
pharmacovigilance.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
18

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


5.4          Audits and Inspections.


5.4.1         Each Party will perform such internal audits and external audits
of its Service Providers, and will have the right, at its own cost, to conduct
such audits of the other Party’s facilities, records, and Service Providers as
is reasonably requested by a Party or required under Applicable Laws to assure
itself of the compliance with GxP regulations in the development of a Product;
provided, however, that such audits of the other Party or its Service Providers
will be conducted not less than [***] Business Days advance notice during
regular business hours, and may not be conducted more than once in any [***]
period.  The audited Party will correct the findings of any such audit in
accordance with standard industry practice.  In the event of recalls, voluntary
withdrawals, manufacturing process changes, deviations, out-of-specification
results or protocol violations, the other Party may conduct additional audits as
such Party may deem appropriate and necessary to determine the cause of, and to
follow up on such events.


5.4.2     Each Party will inform the other Party without delay of any
inspections its facilities or records relating to the development or manufacture
of a Product that are planned to be performed by any Regulatory
Authorities.  The Party to be inspected will take all reasonable measures in
accordance with standard industry practice to prepare for such inspections.  The
other Party will have the right to have an employee or consultant attend such
inspections as an observer.


5.5          Recalls and Voluntary Withdrawals.  If either Party becomes aware
of information relating to any Product that indicates that a unit or batch of
Product may not conform to the specifications thereof, or that potential
adulteration, misbranding, and/or other issues have arisen that relate to the
safety or efficacy of such released Products, it will promptly notify the other
Party thereof in writing.  The holder of the IND for the applicable clinical
trial, or, Sanofi after Marketing Approval of a Product, will have the right,
[***] to control any Product recall, field correction, or withdrawal of any
Product in the Territory; provided, however, that such Party will promptly
notify the other Party of any recall action being considered, and where
practicable, consider the views of the other Party prior to taking any recall
action.


5.6          Regulatory Records.  All activities performed by or on behalf of a
Party under the Development Plan will be completely and accurately recorded, in
sufficient detail and in good scientific manner.  Each Party will maintain, or
cause to be maintained, for at least [***] years after the termination of this
Agreement, or for such longer period as may be required by Applicable Law,
complete and accurate records of its respective development activities with
respect to a Product, including the drug master file, Product recalls, and other
records made in connection with or filed with any Regulatory Authority.  Each
Party will have the right, during normal business hours and upon reasonable
notice, to inspect and copy any such records, except to the extent that a Party
reasonably determines that such records contain Confidential Information that is
not licensed to the other Party, or to which the other Party does not otherwise
have a right hereunder.


6.
Intellectual Property Matters



6.1          Inventorship.  Inventorship with respect to any invention or
discovery that is or may be patentable made pursuant to activities conducted
pursuant to this Agreement will be determined in accordance with United States
rules of inventorship.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
19

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


6.2          Ownership.  Micromet will own all right, title and interest in and
to any [***] Technology, [***] Technology, [***] Technology, and [***]
Technology, provided that Micromet will [***] Micromet’s right, title and
interest in and to any [***], whereupon such [***] Patent will cease to be part
of the [***].  Sanofi will own all right, title and interest in and to any [***]
Patent assigned to Sanofi pursuant to this Section 6.2 and any [***] Technology,
[***] Technology, [***] Technology and [***] Technology.  Micromet and Sanofi
will each [***] Technology, without obligation to account to the other for the
exploitation thereof or to seek consent of the other for the grant of any
licenses under or the enforcement of [***] Technology, except as expressly
limited by the terms of this Agreement.


6.3          Disclosure of Know-How.  The Parties will disclose Know-How
licensed to the other Party under this Agreement and required by such Party to
perform activities assigned to it under this Agreement through a process
reasonably acceptable to both Parties.  If such Know-How is a patentable
invention, the owner thereof pursuant to Section 6.2 above may withhold the
disclosure to the other Party until after the filing of a patent application
claiming such invention.


6.4          Filing, Prosecution and Maintenance of Patents.


6.4.1     [***] Technology; [***] Technology.  Subject to the terms of this
Section 6, Micromet will use Commercially Reasonable Efforts to file, prosecute,
defend and maintain (including the filing of any extension or supplementary
protection certificate) at its cost any Patents claiming inventions or
discoveries that are part of the [***] Technology and [***]
Technology.  Micromet will provide Sanofi with an update of the filing,
prosecution and maintenance status for each of the Patents within the [***]
Technology (to the extent of any claims that cover the composition or use of the
Product) and within the [***] Technology on a periodic basis, and will use
Commercially Reasonable Efforts to consult with and cooperate with Sanofi with
respect to the filing, prosecution and maintenance of the [***] Technology (to
the extent of any claims that cover the composition or use of the Product) and
[***] Technology, including providing Sanofi with drafts of proposed material
filings to the extent of any claims that cover the composition or use of the
Product to allow Sanofi a reasonable opportunity for review and comment before
such filings are due.  Micromet will give reasonable consideration to any
suggestions or recommendations of Sanofi concerning the preparation, filing,
prosecution, defense and maintenance of such Patents to the extent of any claims
that cover the composition or use of the Product.  Micromet will file and
maintain such Patents, [***] and in any other country requested by
Sanofi.  Sanofi will reimburse Micromet for costs and expenses incurred for
filing and maintenance of such Patents [***]; provided that if Micromet [***],
then [***] (based solely on the total number of [***]).


6.4.2     [***] Technology; [***] Technology.  Sanofi will have the right to
file, prosecute, defend and maintain at its costs any Patents claiming
inventions or discoveries that are part of the [***] Technology or [***]
Technology.  Sanofi will reasonably inform Micromet and consult with Micromet
regarding the filing, prosecution, defense and maintenance of Patents within the
[***] Technology and any Patents within the [***] Technology under which
Micromet has taken a license under Section 7.6.3 and will give reasonable
consideration to any suggestions or recommendations of Micromet concerning the
preparation, filing, prosecution, defense and maintenance of such Patents to the
extent specifically applicable to BiTE Antibodies.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
20

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


6.4.3     [***] Technology.  With respect to inventions or discoveries within
the Joint Collaboration Technology, the JSC will decide on a case-by-case basis
[***] Patents claiming such inventions or discoveries giving good faith and due
consideration to the following:  Micromet is anticipated to bear such
responsibility with respect to Patents within [***]Technology primarily related
to the [***], and Sanofi is anticipated to bear such responsibility with respect
to Patents within [***] Technology primarily related to [***].  Any such filing,
prosecution and maintenance (including the filing of any extension or
supplementary protection certificate), will be made in both Parties’ name.  The
Parties will [***] for the foregoing activities [***] and Sanofi will [***] for
the foregoing activities [***].  The filing Party will reasonably inform the
other Party and consult with the other Party and, to the extent possible, will
undertake the filing, prosecution and defense of any Patents within [***]
Technology in a way that will not be detrimental to the prosecution, issuance
and validity of Patents that are part of [***] Technology or [***] Technology,
or the development or Commercialization of a Product.


6.4.4     Cooperation.  Each Party will provide the other Party with summaries
(or copies as reasonably requested) of patent applications, office actions
(including restriction requirements) and substantive correspondence with the
applicable patent office for Patents licensed to the other Party under this
Agreement during such preceding Calendar Quarter.  Each Party will cooperate
with the other Party, execute all lawful papers and instruments and make all
rightful oaths and declarations as may be necessary in the preparation,
prosecution and maintenance of all patents and other filings referred to in this
Section 6.4.  If Micromet does not wish to continue the prosecution of any claim
in a Patent comprising the [***] Technology, or [***] Technology that covers the
composition or use of the Product, then it will inform Sanofi thereof in writing
with sufficient advance notice to reasonably enable Sanofi to assume the filing
or prosecution of such claim(s), at Sanofi’s cost.  If Sanofi decides to assume
the filing or prosecution of such claim(s), Micromet will assign such claim(s)
to Sanofi whereupon such Patents will cease to be part of the [***] Technology
and Sanofi will agree to assume all of Micromet’s obligations under such Patents
under applicable Law.  In addition, Micromet will not finally discontinue the
prosecution of any claim in a Patent comprising the [***] Technology that covers
the composition or use of the Product without having used good faith and
reasonable efforts in its discretion to prosecute such claim.  Micromet will
inform and discuss any such discontinuance with respect to the [***] Technology
pursuant to the terms of Section 6.4.1 above.    In addition, Sanofi will not
finally discontinue the prosecution of any claim in a Patent comprising the
[***] Technology or [***] Technology that relates to BiTE Antibodies without
having used good faith and reasonable efforts in its discretion to prosecute
such claim.  Sanofi will inform and discuss any such discontinuance with respect
to the [***] Technology or [***] Technology pursuant to the terms of Sections
6.4.2 and 6.4.3 above.  A Party will promptly notify the other Party in the
event that it becomes aware of any Third Party Patent or Know-How that may
constitute [***].
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
21

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2

6.5          Enforcement of Patents.


6.5.1     Notice.  If either Party learns that a Third Party is infringing or
allegedly infringing any Patent within the Licensed Technology it will promptly
notify the other Party thereof including available evidence of
infringement.  The Parties will cooperate and use reasonable efforts to stop
such alleged infringement without litigation.


6.5.2     Enforcement Actions.


(a)              The Party owning the infringed or allegedly infringed Patent
within the Licensed Technology (or Micromet with respect to any [***]
Technology) will have the first right (but not the obligation) to take the
appropriate steps to remove the infringement or alleged infringement thereof by
a Third Party, including, by initiation, prosecution and control at its own
expense of any suit, proceeding or other legal action by counsel of its own
choice.


(b)              The Party that is not the plaintiff in an action brought by the
other Party pursuant to this Section 6.5.2 will have the right, at its own
expense, to be represented in any such action by counsel of its own choice.  In
addition, such Party agrees to be joined as party plaintiff if necessary to
prosecute the action or proceeding and to give the other Party reasonable
assistance and authority to file and prosecute the suit; provided, however, that
neither Party will be required to transfer any right, title or interest in or to
any property to the other Party or any other party to confer standing on a Party
hereunder.


(c)              If the alleged infringement of a Patent is based on the fact
that a Third Party is selling a product that is competing with a Product, and if
a Party fails to bring an action or proceeding to remove the infringement
pursuant to subsections (a) and (b) above within [***] days  of a written
request for such action by the other Party, then such other Party will have the
right (but not the obligation) to bring any such action or proceeding by counsel
of its own choice; provided, however, that the Party with the initial right to
bring such action will have the right to approve in writing any settlement of
any claim, suit or action involving its Patents such approval not to be
unreasonably withheld.  The [***] period in the immediately preceding sentence
will be shortened as reasonably necessary to enable a Party to initiate a suit
or take other appropriate action if, in the absence of such shortening, a loss
of rights with respect to such suit or other action would occur (e.g., if a
generic pharmaceutical maker files an abbreviated new drug application or
analogous application for which the reference listed drug is a Product and, in
order to obtain an automatic stay from the FDA with respect to the approval of
such application, a patent infringement suit must be brought within a shorter
period of time).


(d)              If the alleged infringement of a Patent within the
Licensed  Technology is based on the fact that a Third Party is selling a
product that is competing with a Product, any settlements, damages or other
monetary awards (the “Recovery”) recovered by a Party in an action pursuant to
this Section 6.5.2 will be allocated first to the costs and expenses of the
Party bringing suit, and second to the costs and expenses (if any) of the other
Party, with any remaining amounts (if any) to be allocated as follows:
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
22

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


(i)           If Sanofi pursued such action, the Recovery will be deemed to be
Net Sales and Sanofi will pay a royalty to Micromet as provided in Section 8.4
(without taking into account any reduction under Section 8.4.3).


(ii)           If Micromet pursued such action, the Recovery will be retained by
Micromet to the extent that the Recovery is based on the damages incurred by
Micromet, and deemed Net Sales to the extent based on the damages incurred by
Sanofi (without taking into account any reduction under Section 8.4.3), and
Micromet will pay the portion of such Recovery based on the damages incurred by
Sanofi to Sanofi after deducting the royalty due to Micromet thereon pursuant to
Section 8.4 (without taking into account any reduction under Section 8.4.3).


In all other cases regarding the enforcement of any Patent under this Section
6.5, any Recovery will be retained by the Party maintaining the action and if
maintained jointly, in proportion to the costs and expenses incurred by the
Parties in maintaining such action, in each case after deducting each Party’s
legal expenses and costs incurred in such action.


6.6          Consequences of Patent Challenge.


6.6.1     Micromet will have the right to terminate this Agreement by written
notice effective upon receipt if Sanofi or any of its Affiliates directly, or
indirectly through assistance granted to a Third Party, commence any
interference or opposition proceeding, challenge the validity or enforceability
of, or oppose any extension of or the grant of a supplementary protection
certificate with respect to, any Patent within the Licensed Technology (each
such action a “Patent Challenge”).


6.6.2     Sanofi will include provisions in all agreements granting sublicenses
of Sanofi’s rights hereunder providing that if the sublicensee or any of its
affiliates undertake a Patent Challenge with respect to any Patent within the
Licensed Technology under which the sublicensee is sublicensed, then such
sublicense will automatically terminate.


7.
License Grants



7.1           License Grants by Micromet.  Subject to the terms and conditions
set forth in this Agreement, Micromet grants to Sanofi an exclusive,
royalty-bearing license or sublicense, under the Licensed Technology, to
research, develop, make, have made, use, offer for sale, sell, import, export
and otherwise Commercialize Products in the Field in the Territory.


7.2           [***].  Sanofi acknowledges and agrees that it has received a copy
of each [***], and that the sublicense granted in Section 7.1 under any [***]
Technology is subject to the terms of the applicable [***].  Sanofi covenants
not to take or fail to take any action that violates the terms of such [***]
applicable to sublicensees, or that would cause Micromet to be in breach of any
of the terms of the [***], other than the payments due pursuant to such [***]
which all remain an express obligation of Micromet except as otherwise provided
in Section 8.5.1.  Notwithstanding the foregoing, Micromet will immediately
notify Sanofi if Micromet fails to meet any of its obligations, including any
payment obligations, under any of the [***].  If such a failure will occur,
Sanofi will have the right to step-in and meet such obligations, including the
right to make payment on behalf of Micromet, and Micromet will take all
necessary steps such that the other party to such [***] accepts performance by
Sanofi on behalf of Micromet for such obligations.  Any amounts paid by Sanofi
pursuant to the immediately preceding sentence will be credited towards any
amount due to Micromet from Sanofi under this Agreement except in the event and
to the extent of any amount that Micromet disputed in good faith as payable
under the applicable [***].
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
23

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


                7.3           Access to [***] Technology.


7.3.1     Sanofi will have the right to request from time to time the disclosure
of [***] Technology.  Upon receipt of such request, Micromet undertakes to use
reasonable efforts to provide Sanofi a summary of such [***] Technology in such
detail as reasonably required for Sanofi to determine its interest in seeking a
license thereunder pursuant to this Section 7.3.1.  If Sanofi determines that
any [***] Technology would be [***], and that Sanofi desires to obtain a license
under such Patents or Know-How, then Sanofi will provide Micromet with written
notice of such determination.


7.3.2     If such [***] Technology was [***],  the Parties will negotiate in
good faith the [***] for including such [***] Technology in the [***]
Technology, taking into consideration [***] of such [***] Technology and Sanofi
will  have the rights granted in Sections 6.4 and 6.5 with respect to such [***]
Technology except as the Parties may otherwise agree.


7.3.3     If such [***] Technology was [***], the Parties will negotiate in good
faith the [***] for including such [***] Technology in the [***] Technology,
taking into consideration [***] Technology; provided, however, (a) Sanofi will
be responsible for all [***] to the extent arising from the [***] or Sanofi’s
practice of the [***] to such [***] Technology; and (b) any license granted to
Sanofi will be subject to the terms and conditions of any Third Party license
agreement under which such [***] Technology is [***].


7.3.4     If the Parties fail to reach an agreement on the [***] for including
[***] Technology in the [***] Technology within [***] of Sanofi’s notice, the
procedure described in Section 17.4 will apply.


7.4           Access to [***] Technology.


7.4.1     Sanofi will have the right to request from time to time the disclosure
of [***] Technology that is available for a license by Sanofi.  Sanofi
acknowledges that it only may receive a right to license Patents and Know-How of
a [***] that, if evaluated under this Agreement (treating such Patent or
Know-How as [***] Technology or [***] Technology) would be eligible for license
by the particular [***] under substantially similar terms and conditions
(including financial terms) in all material respects.  Upon receipt of such
request, Micromet undertakes to use reasonable efforts to provide Sanofi a
summary of such [***] Technology in such detail as reasonably required for
Sanofi to determine its interest in seeking a license thereunder pursuant to
this Section 7.4.1.  If Sanofi determines that [***] Technology would be [***],
and that Sanofi desires to obtain a license under such Patents or Know-How, then
Sanofi will provide Micromet with written notice of such determination, and the
Parties (and the applicable [***] to the extent required) will negotiate in good
faith an amendment to this Agreement pursuant to which such [***] Technology
will be included in the [***] Technology and licensed to Sanofi under the terms
of this Agreement and the terms of Micromet’s agreement with the applicable
[***].
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
24

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


7.4.2     Subject to Section 7.4.1, (a) Sanofi will be responsible for all
payments, if any, due to a Third Party on account of any sublicense to any [***]
Technology to the extent arising from Sanofi’s practice of the license granted
to Sanofi, and (b) such license only will be granted to the extent that Sanofi
does not restrict the license of corresponding [***] Technology to such [***].


7.5           Sublicensing by Sanofi.  Subject to the terms and conditions of
this Agreement, Sanofi will have the right to sublicense all or part of the
rights granted under Section 7.1:  (a) at any time, to an Affiliate but only for
such period of time as such entity remains an Affiliate of Sanofi, or to a
Service Provider solely to the extent necessary for the performance of any
contract research, contract manufacturing or other similar service; or (b)
following completion of [***] for a Product, to a [***] Company without the
prior consent of Micromet or to any other entity with the prior consent of
Micromet, not to be unreasonably withheld.  In each case and as a condition of
such sublicense, Sanofi will remain responsible to Micromet for the performance
of Sanofi’s obligations under this Agreement (either directly by Sanofi or by
Sanofi’s sublicensee), provide to Micromet a copy of such sublicense together
with a written confirmation by the sublicensee that it agrees to be bound by the
applicable terms and conditions contained in this Agreement, and make Micromet a
third party beneficiary with respect to the enforcement of the applicable terms
and conditions against the sublicensee.  For purpose of this Section 7.5, a
“[***] Company” means  a company that (i) is among the [***] companies as ranked
by [***] from the [***], (ii) has a [***], and (iii) has experience and
capabilities to [***].


7.6           License Grants by Sanofi.


7.6.1     Sanofi Technology.  Subject to the terms and conditions set forth in
this Agreement, Sanofi grants to Micromet a co-exclusive (together with Sanofi,
its Affiliates and permitted sublicensees), worldwide, fully-paid, royalty-free
license, under the Sanofi Technology, solely to conduct its obligations under
the  Development Plan.  Such license will be sublicensable solely to Affiliates
of Micromet and Service Providers for the provision of services to Micromet,
other than contract sales or Product detailing activities.


7.6.2     [***] Technology.  Subject to the terms and conditions set forth in
this Agreement, Sanofi grants to Micromet a worldwide, non-exclusive,
fully-paid, royalty-free license (with the right to sublicense to [***] as
described in Section 7.6.4) under the [***] Technology to research, develop,
make, use, offer for sale, sell, import, export and otherwise commercialize
Micromet Products.  If Micromet desires to receive an exclusive version of the
foregoing license (which would be royalty-bearing and not fully-paid), the
Parties will negotiate in good faith the terms for such exclusive license grant.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
25

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


7.6.3   Access to [***] Technology.
 
(a)           Micromet will have the right to request from time to time the
disclosure of [***] Technology.  Upon receipt of such request, Sanofi undertakes
to use reasonable efforts to provide Micromet a summary of only such Sanofi
[***] Technology that Sanofi would consider granting a license to, in such
detail as is reasonably required for Micromet to determine its interest in
seeking a license thereunder pursuant to this Section 7.6.3.
 
(b)           If Micromet desires to obtain a license under such [***]
Technology described in Section 7.6.3(a), then Micromet will provide Sanofi with
written notice, and [***], the Parties will [***] [***] license under such [***]
Technology, if any.  For purposes of clarity, Sanofi will have no obligation
whatsoever to [***] Technology to Micromet or its Affiliates, or any [***].
 
7.6.4   Sublicensing by Micromet.  Micromet will have the right to grant
sublicenses in any particular [***] Technology or [***] Technology (to which
Sanofi grants a license under Section 7.6.3) with the right to grant further
sublicenses under the license granted under Section 7.6.2 or Section 7.6.3, as
applicable, to a [***]; provided; however, in each case and as a condition of
such sublicense that:  (a) Micromet’s agreement with the particular [***] would
permit the grant of a reciprocal license to Sanofi of such [***] Technology
under substantially similar terms and conditions (including financial terms) in
all material respects (if treating such [***] Technology as technology
Controlled by the [***] and evaluating any restrictions on licensing to Sanofi
under the license agreement between Micromet and the [***]), (b) Micromet
remains responsible to Sanofi for the performance of Micromet’s obligations
under this Agreement (either directly by Micromet or by the [***]), and (c)
Micromet provides to Sanofi a copy of such sublicense (and/or the applicable
license agreement with such [***]) to the extent reasonably necessary to
demonstrate the satisfaction of the condition in subsection (a) above (with the
identity of the target and other confidential terms redacted) and a written
confirmation by the sublicensee that it agrees to be bound by the applicable
terms and conditions contained in this Agreement.
 
7.6.5   Grant Back of Licensed Technology.  Sanofi hereby grants to Micromet a
nonexclusive license of all rights in the Licensed Technology granted to Sanofi
pursuant to Section 7.1, solely to the extent necessary for Micromet to perform
its development obligations assigned to it under the Development Plan.
 
7.7           [***] Technology.
 
7.7.1   Each Party covenants that it will not subject any [***] Technology to
any lien, encumbrance, security interest and/or other imposition that would
effect the other Party’s title or right to use the [***] Technology under this
Agreement or to sell or otherwise assign its rights thereunder without consent
of the other Party, except for any assignment of this Agreement permitted under
Section 17.2.
 
7.7.2   Sanofi will not and will cause its Affiliates not to, grant any right,
license or interest or otherwise transfer its interest in any [***] Technology
to develop (including pre-clinical or clinical testing), manufacture, market,
sell, promote or otherwise commercialize any pharmaceutical product that
contains or comprises a [***].
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
26

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


7.8           Retained Rights; Covenant Not to Practice.
 
7.8.1   Sanofi Intellectual Property Rights.  Except as and to the extent
expressly granted in Sections 7.6 and 13.1, nothing in this Agreement will grant
to Micromet any right, title or interest in and to the intellectual property
rights of Sanofi or its Affiliates (either expressly or by implication or
estoppel).  Except as and to the extent expressly granted in Sections 7.6 and
13.1 and subject to Section 7.9, Sanofi reserves all rights to the intellectual
property rights Controlled by Sanofi (including the [***] Technology, [***]
Technology and [***] Technology) and reserves the right to utilize or allow
Third Parties to practice such rights; provided that, during the term of the
[***], Sanofi will not and will cause its Affiliates not to, grant any right,
license or interest or otherwise transfer any [***] Technology to develop
(including pre-clinical or clinical testing), manufacture, market, sell, promote
or otherwise commercialize any pharmaceutical product that contains or comprises
a [***] (other than Products or as the Parties may agree in writing).  Sanofi
covenants that it will not subject any [***] Technology or [***] Technology to
which Sanofi has granted Micromet a license under Section 7.6.2 or Section
7.6.3, respectively, to any lien, encumbrance, security interest and/or other
imposition that would limit or restrict Micromet’s licenses under Sections 7.6
or 13.1.
 
7.8.2   Micromet Intellectual Property Rights. Except as and to the extent
expressly granted in Sections 7.1, 7.3 and Section 7.4, nothing in this
Agreement will grant to Sanofi any right, title or interest in and to the
intellectual property rights of Micromet or its Affiliates (either expressly or
by implication or estoppel).  Except as and to the extent expressly granted to
Sanofi in Sections 7.1, 7.3 and Section 7.4 or the terms of Section 7.9,
Micromet reserves all rights to the intellectual property Controlled by Micromet
and its Affiliates (including the [***] Technology and [***] Technology) and
reserves the right to utilize or allow Third Parties to practice such rights.
 
7.8.3   Limitation on Licensed Rights.  Sanofi hereby covenants and agrees not
to use or practice any [***] Technology or any [***] Patent, nor cause or
authorize any Affiliate or Third Party to use or practice any Licensed
Technology or Collaboration Product Patent, other than as expressly permitted by
Sections 7.1, 7.3 and Section 7.4 of this Agreement.  Micromet hereby covenants
and agrees not to use or practice any [***] Technology or [***] Technology nor
cause or authorize any Affiliate or Third Party to use or practice any [***]
Technology or [***] Technology other than as expressly permitted by Sections 7.6
and 13.1 in this Agreement.  In addition, Micromet hereby covenants and agrees
not to use or practice or license [***] Technology for the development,
manufacture or commercialization of a Product, except as required for Micromet
to perform its obligations under this Agreement.
 
7.9           Exclusivity.
 
7.9.1   During the Term, each Party will not, and will cause its Affiliates not
to, either directly or through any Third Party, develop (through pre-clinical or
clinical testing), manufacture, market, sell, promote or otherwise
commercialize, a pharmaceutical product (other than a Product developed or
Commercialized under this Agreement) containing or comprising an Antibody
binding to the Collaboration Target (an “[***] Product”), nor grant any license
or other rights to a Third Party to conduct any of the foregoing.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
27

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


7.9.2   In the event that any Party undergoes a Change of Control resulting in
such Party Controlling an [***] Product, then the terms of Section 7.9.1 will
not apply to in any way limit or restrict, by or on behalf of a Party or its
Affiliates, the research, development, use, manufacture, marketing, sale,
promotion or commercialization of any [***] Product that as of the date of
consummation of such Change of Control was Controlled by such Third Party
acquiror and was the subject of an ongoing research or development program, or
was being commercialized by such Third Party acquiror.
 
7.9.3   Subject to Section 7.9.2, in the event that a Party or any of its
Affiliates acquires all or substantially all of the assets of a Third Party
(whether in a Change of Control of such Third Party or otherwise) and in such
transaction obtains Control of an [***] Product that would result in a violation
of the terms of Section 7.9.1 with respect to a particular country, then, the
Party or its Affiliate will (i) [***], (ii) [***] of such [***] Product in such
country by [***] of such Party’s and its Affiliate’s rights to [***] Product
[***] from acquisition of such [***] Product (or in the case of [***] obtaining
Control of an [***] Product, [***] may terminate this Agreement in its entirety
with [***] prior written notice within [***] following such Change in Control),
and (iii) notify the other Party in writing of such [***].
 
8.
Fees and Payments

 
8.1           Initial Fees.  In consideration of the rights and licenses granted
to Sanofi hereunder, no later than ten (10) Business Days after the Effective
Date, Sanofi will pay to Micromet (a) a non-refundable, non-creditable initial
license fee in the amount of Five Million Two Hundred Fifty Thousand Euros
(€5,250,000), and (b) an advance payment of Micromet Development Expenses, in an
amount equal to Two Million Seven Hundred Fifty Thousand Euros (€2,750,000),
which amount will be credited towards Micromet FTE Costs to be reimbursed by
Sanofi pursuant to Section 8.2.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
28

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


8.2           Payment of Micromet Development Expenses.  As set forth in Section
3.1.1 above, the Development Plan will include a budget of Micromet Development
Expenses to be incurred.  Sanofi will be responsible for all costs incurred by
the Parties after the Effective Date in the development of the Products.  Sanofi
will pay Micromet for Micromet Development Expenses in the manner set forth in
this Section 8.2, provided that such Micromet Development Expenses are incurred
per the budget for such activities included in the Development Plan as approved
by the JSC and [***] for the activities during the applicable Calendar
Quarter.  Micromet will provide an invoice to Sanofi promptly following the
beginning of each Calendar Quarter that details the Micromet Development
Expenses expected to be incurred by it during such Calendar Quarter.  Sanofi
will make a payment to Micromet of such invoiced amount within [***] following
receipt thereof.  Within [***] following the end of each Calendar Quarter,
Micromet will provide Sanofi with a reports containing a detailed account of
activities actually performed and Micromet’s Development Expenses actually
incurred during such Calendar Quarter.  Such report will specify in reasonable
detail (as agreed with Sanofi) all Micromet Development Expenses during such
Calendar Quarter and will be accompanied by invoices, and/or such other
appropriate supporting documentation as may be required by Sanofi.  The Parties
will work together to reconcile, in a timely fashion, the Micromet Development
Expenses set forth in the reports presented by Micromet with Sanofi’s payments
for such quarter.  If the Parties determine that such payments exceed Micromet’s
reported Micromet Development Expenses, then the amount of such excess will be
credited against the next payment of Micromet Development Expenses by Sanofi
hereunder (or, if no such payment is anticipated, refunded by Micromet to Sanofi
within [***] of such determination).  If the Parties determine that Micromet’s
reported Micromet Development Expenses exceed the amount paid by Sanofi but such
excess does not rise to the level of a Cost Overrun (as defined below), then
Sanofi will pay the excess amount to Micromet together with amounts paid under
the next Calendar Quarter invoice (or, if no such payment is anticipated, paid
by Sanofi to Micromet within [***] of such determination).  Micromet will report
to Sanofi Micromet Development Expenses incurred by it for comparison against
such invoices and the Development Plan, on a line item basis (e.g., budgeted
Micromet FTE Costs and actual out-of-pocket cost).  The Parties will seek to
resolve any questions related to such accounting statements within [***]
following receipt by Sanofi of Micromet’ report hereunder.  Sanofi will have the
right at reasonable times and upon reasonable prior notice to audit Micromet’
records as provided in Section 9.5.2 to confirm the accuracy of Micromet’ costs
and reports with respect to Micromet Development Expenses under this
Agreement.  If Micromet anticipates that any Micromet Development Expenses may
exceed an amount equal to [***] (such excess, a “Cost Overrun”), then Micromet
will give notice to Sanofi’s Alliance Manager of such anticipated Cost Overrun,
and Sanofi will in good faith (in consultation with Micromet) decide to modify
the Development Plan to reduce the costs appropriately and/or to increase the
budget for such tasks so that there is no longer a Cost Overrun.
 
8.3           Development Milestones.  Sanofi will pay Micromet each of the
non-refundable, non-creditable payments in the amounts set forth on Exhibit F
attached hereto within fifteen [***] after the first occurrence of the
corresponding event described on such exhibit with respect to each Product.
 
8.4           Royalties.
 
8.4.1   Royalty Rates.  Within [***] of the end of each Calendar Quarter during
the Term during which there were Net Sales of a Product in the Territory, Sanofi
will pay to Micromet a royalty equal to:
 
(a)              [***] percent ([***]%) of the annual, worldwide, aggregate Net
Sales less than €[***] of such Product;
 
(b)              [***] percent ([***]%) of the annual, worldwide, aggregate Net
Sales equal to or greater than €[***] and less than €[***] of such Product; and
 
(c)              [***] percent ([***]%) of the annual, worldwide, aggregate Net
Sales greater than  €[***].
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
29

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


By way of example, if, during any calendar year during the Royalty Term, the
amount of Net Sales of a Product is €[***], Micromet will receive [***]% of
€[***] + [***]% of €[***] + [***]% of €[***].
 
8.4.2   Royalty Term.  Royalties due under the preceding Section 8.4.1 will
commence upon First Commercial Sale of a Product in a particular country in the
Territory and will expire on a country-by-country basis upon the later of: (i)
[***], by the sale of the Product in such country, or (ii) [***] from the First
Commercial Sale of such Product in such country.
 
8.4.3   Reduction of Royalty for a [***] Product.  The royalty rates set forth
in Section 8.4.1 applicable to a particular Product and particular country will
be reduced in accordance with the table below in the event that [***] and the
sales of the Product in any Calendar Quarter [***] [***] (defined below)
relative to the Calendar Quarter [***] and for so long as the [***] in the
applicable country.  For purposes of this Section 8.4.3, the “[***]” for any
particular Calendar Quarter (following first commercial sale of a [***] in such
country) means the [***] (expressed as a percentage) obtained by [***] (A) the
[***] obtained by [***] [***] of the Product in such country for such applicable
Calendar Quarter from the [***] for the Calendar Quarter immediately prior to
[***] by (B) the [***] [***] for the Calendar Quarter prior to [***].  Once the
applicable [***] has been attained for a particular country for a Calendar
Quarter, then the royalty rates set forth in Section 8.4.1. for the Product in
such applicable country will be [***] commencing on the next Calendar Quarter
for so long as the applicable [***].  Notwithstanding anything in this Section
8.4.3, no [***] will be triggered under this Section 8.4.3 for a [***] which
[***] [***].  In the event that the royalty obligation to Micromet is [***],
then the [***] will be [***] as described below.
 
[***]
[***]
[***]
     
Less than [***]%
[***]
[***]%
     
Greater than or equal to [***]% but less than [***]%
[***]%
[***]%
     
Greater than or equal to [***]% but less than [***]%
[***]%
[***]%

 
8.5           Payments under [***].
 
8.5.1   Sanofi will be responsible for the payment obligations that are incurred
after the Effective Date to [***] under the agreement listed in Exhibit G-1;
provided that if Micromet is a party to the agreement listed in Exhibit G-1,
then Sanofi will not be required to pay [***] directly but will instead
reimburse Micromet for any payment obligations thereunder.  Except as set forth
in Section 8.5.2 below, Sanofi will be responsible for the payments that become
due under any agreements under which Sanofi obtains a license or otherwise
acquires rights to intellectual property that is necessary or useful for the
development, manufacture, storage, handling, use, Commercialization or
importation of Products.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
30

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


8.5.2   Micromet will be responsible for the payments made prior to the
Effective Date or that become due after the Effective Date to the licensors or
assignors under the agreements listed in Exhibit G-2.  In the event that the JSC
(or Sanofi in consultation with Micromet if the JSC does not exist) reasonably
determines that a license is necessary to avoid the risk of infringing Third
Party Patents or Know-How related to [***]) (such Patents or Know-How,
“Additional Third Party IP”), then the JSC (or Sanofi in consultation with
Micromet if the JSC does not exist) will determine the manner in which such
Additional Third Party IP will be licensed, including the Party that should
obtain the license.  The Party selected to obtain such license will use
Commercially Reasonable Efforts to negotiate, in consultation with the other
Party, a license to such Third Party IP and to present such license for review
and approval by the JSC (or Sanofi in consultation with Micromet if the JSC does
not exist).  The Parties will [***] all payments due under such agreements in
respect of the license of the Additional Third Party IP (such payments, “Third
Party Payments”), subject to Section 8.5.3.  With respect to any non-royalty
Third Party Payments, [***] will pay directly to the Third Party both its share
and [***] share of any such non-royalty Third Party Payments ([***] total share,
the “Advanced Amount”) when due (or reimburse [***], if [***] is the licensing
Party).  [***] will [***] by [***] upon BLA submission and/or BLA approval (each
as described in Exhibit F) in each case subject to the [***] (defined below)
(and the balance of the [***] under Section 8.2 subject to the [***]).  Third
Party Payments in the form of a royalty will be [***] subject to the [***] and
the terms of Section 8.5.3.
 
Notwithstanding the foregoing, in no event will any payments made by or on
behalf of Micromet to Third Parties under this Section 8.5.2, considered in the
aggregate, [***] received by Micromet hereunder on Net Sales of Product [***] or
[***] upon first BLA submission and/or BLA approval (described in Exhibit F) by
more than [***] ([***]%) of the amounts thereof (the “[***]”). Any additional
payments due to Third Parties on account of the development, manufacture,
storage, handling, use, Commercialization or importation of Products by Sanofi,
its Affiliates or sublicensees will be [***].  For the avoidance of doubt, for
so long as the applicable [***] is [***]) pursuant to Section 8.4.3, then Sanofi
will make all payments to Third Parties under agreements under which either
party has obtained a license, sublicense, assignment or other right to Patents
or Know-How relating to the Product, including all Third Party Payments.  In the
event that either Party determines that the [***] is [***] the [***] for any
Calendar Quarter, then such Party will notify the other Party and if both
Parties agree to such determination, then Sanofi will be obligated to pay to
Micromet the amount necessary in such Calendar Quarter to provide Micromet with
the amount due under the [***].
 
8.5.3   In the event Micromet is bound to a Third Party for payments described
in this Section 8.5 for which Sanofi is responsible, then Micromet will make
such payment directly to the Third Party in accordance with the terms of such
Third Party agreement, and Sanofi will be obligated to make such payments
directly to Micromet in advance of the date such payments are due to the Third
Party.  Promptly following the Effective Date, the Parties will establish a
mutually acceptable process to facilitate the timely and accurate payment to
Micromet of such Third Party payments.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
31

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


8.5.4   Micromet will duly execute and deliver, or cause to be duly executed and
delivered, such further instruments and does and cause to be done such further
acts and things, including the filing of such assignments, agreements, documents
and instruments, as may be necessary or as Sanofi may reasonably request for
Sanofi to operate under the agreements listed in Exhibit G-2.
 
9.
Payment Terms

 
9.1           Payment Method; Interest.  All undisputed amounts due hereunder to
Micromet will be paid in Euros, within [***] upon receipt of corresponding
invoices, by wire transfer in immediately available funds to an account
designated by Micromet.  Any payments or portions thereof due hereunder which
are not paid on the date such payments are due under this Agreement will bear
interest at the lower of (i) [***] over [***] rate in effect on the due date, or
(ii) the maximum rate permitted by law, calculated on the number of days such
payment is delinquent, compounded monthly.
 
9.2           Tax Matters.
 
9.2.1   Deduction or Withholding Tax.  All payments required under this
Agreement will be without any deduction or withholding for, or on account of,
any tax or similar governmental charge imposed by any jurisdiction, unless such
deduction or withholding is required by applicable laws or regulation. If Sanofi
is required to deduct or withhold under Applicable Law amounts payable to
Micromet, Sanofi will (a) promptly notify Micromet of such requirement, (b) pay
to the relevant authorities the full amount required to be deducted or withheld,
and (c) forward to Micromet within [***] an official report (or certified copy)
or other documentation evidencing such payment to such authorities.
 
9.2.2   Withholding Taxes Resulting From Sanofi Action.  If Sanofi (or Sanofi’s
Affiliates or successors) is required to make a payment to Micromet subject to a
deduction or withholding of tax, then (A) if such deduction or withholding of
tax obligation arises as a result of any action taken by Sanofi or Sanofi’s
Affiliates or successors, including a change of domicile, any assignment or
transfer of all or a portion of this Agreement as permitted under this Agreement
or any sublicense of rights or obligations hereunder to an Affiliate or Third
Party and such action has the effect of increasing the amount of tax  deducted
or withheld (a “Sanofi Withholding Tax Action”), then notwithstanding Section
9.2.1, the payment by Sanofi (in respect of which such deduction or withholding
of tax is required to be made) will be increased by the amount necessary (the
“Additional Amounts”) to ensure that Micromet receives an amount equal to the
same amount that it would have received had no Sanofi Withholding Tax Action
occurred, and (B) the Additional Amounts will be deducted and withheld by Sanofi
from the increased payment made by Sanofi to Micromet.  The Additional Amounts,
along with any other tax deducted and withheld from the payment made by Sanofi,
will be timely remitted to the proper tax authority for the account of Micromet
in accordance with applicable Law and Sanofi will provide Micromet with evidence
of such remittance in accordance with Section 9.2.3.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
32

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


9.2.3   Cooperation between Sanofi and Micromet.  Sanofi and Micromet will
reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax laws or under any other applicable law in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such
payment.  Notably, prior to any first payment by Sanofi to Micromet in a
calendar year, Micromet will provide Sanofi with any relevant form required by
the relevant tax authorities in order for Micromet to attest its fiscal
residence and accordingly obtain the application of the reduced withholding tax
rate or the exemption of withholding tax rate, according to the relevant
bilateral convention for the prevention of double taxation.  At the request of
Micromet, Sanofi will forward to Micromet the applicable forms for fulfillment.
In the event Micromet fails to return to Sanofi such forms duly completed and
signed before a payment date, Sanofi will declare and pay withholding tax at the
local common law rate applicable to the payments, and such tax will be deducted
from the corresponding payment by Sanofi to Micromet. Sanofi will remit the
withholding tax to the proper tax authority and proof of payment of such tax
will be secured and sent to Micromet as evidence of such payment within [***] of
such payment.
 
9.3      Reports.  Sanofi will accompany each payment of royalties under this
Agreement with a report containing a detailed and itemized calculation of Net
Sales of a Product in the Territory during the preceding Calendar Quarter,
including a description of the dates and territories in which Product sales were
made.
 
9.4      Currency Conversion.  For any currency conversion required in
determining the amount of royalties due the amount of Net Sales in any foreign
currency will be computed by converting such amount into Euros, such conversion
will be made in a manner consistent with Sanofi’s normal practices used to
prepare its audited financial statements for internal and external reporting
purposes, which uses a widely accepted source of published exchange
rates.   Except as provided in Section 9.2, all payments due under this
Agreement will be paid in full without deduction for any withholding or value
added tax.
 
9.5         Records Retention; Audit.
 
9.5.1  Record Retention.  Each Party will maintain complete and accurate books,
records and accounts used for the determination of (a) any Micromet Development
Expenses that Sanofi is required to reimburse under this Agreement and (b) Net
Sales, in sufficient detail to confirm the accuracy of any payments required
under this Agreement, which books, records and accounts will be retained by such
Party until [***] after the end of the period to which such books, records and
accounts pertain.
 
9.5.2  Audit.  Each Party will have the right to have an independent certified
public accounting firm of internationally recognized standing, reasonably
acceptable to the other Party, have access during normal business hours, and
upon reasonable prior written notice, to such of the records of the other Party
and its Affiliates as may be reasonably necessary to verify the accuracy of
Micromet Development Expenses or Net Sales for any Calendar Quarter ending not
more than [***] prior to the date of such request; provided, however, that no
Party will have the right to conduct more than one such audit in [***].  The
accounting firm will disclose to the Parties only whether the Micromet
Development Expenses or Net Sales reported by the audited Party are correct or
incorrect and the specific details concerning any discrepancies.  The auditing
Party will bear all costs of such audit, unless the audit reveals a discrepancy
in the auditing Party’s favor of more than [***], in which case the audited
Party will bear the cost of the audit.  The results of such accounting firm will
be final, absent manifest error.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
33

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


9.5.3  Payment of Additional Amounts.  If, based on the results of any audit,
additional payments are owed Micromet under this Agreement, then Sanofi will
make such additional payments promptly after the accounting firm’s written
report is delivered to both Parties.  If, based on the results of any audit, any
payments made by Sanofi to Micromet exceeded the amounts due and payable under
this Agreement, then Micromet will return such excess to Sanofi promptly after
the accounting firm’s written report is delivered to both Parties.
 
9.5.4  Confidentiality.  Each Party will treat all information subject to review
under this Section 9.5 in accordance with the provisions of Section 10 and will
cause its accounting firm to enter into a reasonably acceptable confidentiality
agreement with the audited Party obligating such firm to maintain all such
financial information in confidence pursuant to such confidentiality agreement.
 
10.
Confidentiality

 
10.1       Definition.  During the Term and subject to the terms and conditions
of this Agreement, a Party (the “Disclosing Party”) may communicate to the other
Party (the “Receiving Party”) information in connection with this Agreement or
the performance of its obligations under this Agreement, including, any
information in reports provided pursuant to this Agreement, scientific and
manufacturing information and plans, marketing and business plans, and financial
and personnel matters relating to a Party or its present or future products,
sales, suppliers, customers, employees, investors or business (collectively,
“Confidential Information”).  The Parties agree that the terms of this Agreement
are deemed Confidential Information of both Parties and will be subject to the
restrictions on use and disclosure set forth herein.  Confidential Information
also includes any information disclosed prior to the Effective Date pursuant to
that certain Confidentiality Agreement between the Parties dated [***].
 
10.2       Exclusions.  Notwithstanding the foregoing, any information of a
Party will not be deemed Confidential Information with respect to the Receiving
Party for purposes of this Agreement if such information:
 
10.2.1 was already known or available to the Receiving Party or its Affiliates
at the time of disclosure to the Receiving Party, other than under an obligation
of confidentiality or non-use to the Disclosing Party;
 
10.2.2 was generally available or known to parties reasonably skilled in the
field to which such information pertains or was otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
 
10.2.3 became generally available or known to parties reasonably skilled in the
field to which such information pertains or otherwise became part of the public
domain after its disclosure to the Receiving Party, other than through the
Receiving Party’s breach of its obligations under this Section 10;
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
34

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


10.2.4 was disclosed to the Receiving Party, other than under an obligation of
confidentiality or non-use, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or
 
10.2.5 was independently discovered or developed by the Receiving Party or its
Affiliates, as evidenced by their written records, without the use of, and by
personnel who had no access to, Confidential Information of the Disclosing
Party.
 
10.3       Disclosure and Use Restriction.  Except as expressly provided herein,
the Parties agree that, during the Term and for [***] thereafter, each Party and
its Affiliates will keep completely confidential and will not publish or
otherwise disclose any Confidential Information of the other Party or its
Affiliates.  Neither Party will use any Confidential Information of the other
Party without such other Party’s consent, except as expressly permitted by this
Agreement.
 
10.4       Authorized Use and Disclosure.  Each Party may use and disclose
Confidential Information of the other Party to the extent that such use and
disclosure is:
 
10.4.1 made in response to a valid order of a court of competent jurisdiction or
other governmental or regulatory body of competent jurisdiction; provided,
however, that such Party will first have given notice to such other Party and
given such other Party a reasonable opportunity to quash such order and to
obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 
10.4.2 otherwise required by applicable laws, regulations or the rules of any
nationally recognized security exchange; provided, however, that the Disclosing
Party will provide such other Party with notice of such disclosure in advance
thereof to the extent practicable;
 
10.4.3 made by such Party to the regulatory authorities as required in
connection with any filing of INDs, BLAs, marketing approval applications, or
similar applications or requests for regulatory approvals; provided, however,
that reasonable measures will be taken to assure confidential treatment of such
information;
 
10.4.4 made by such Party, in connection with the performance of this Agreement
or a grant to a Third Party of a license or right hereunder to the extent
expressly permitted by this Agreement, on a need-to-know basis to Affiliates,
research parties, employees, consultants, licensees, representatives or agents,
each of whom prior to disclosure must be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Section 10;
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
35

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


10.4.5 made by such Party to existing or potential acquirers or merger
candidates, investment bankers or existing or potential investors, including
venture capital firms or other financial institutions, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 10; or
 
10.4.6 made in a patent application expressly permitted to be filed under
Section 6.
 
11.
Public Communications

 
11.1       General Provisions.  The Parties will cooperate with respect to the
timing and content of communications with the public regarding the development
and marketing of a Product, subject to the provisions of this Section 11.
 
11.2       Press Releases.  The Parties agree that the public announcement of
the execution of this Agreement will be made by individual press releases issued
by each Party and will not be made in a joint press release.  Furthermore, each
such press release will be substantially in the form of the press releases
attached as Exhibits H-1 and H-2.  Any subsequent press releases by Micromet
relating to this Agreement or to the performance hereunder, will first be
reviewed and approved by Sanofi; provided, however, that (i) any disclosure
which is required by law, including disclosures required by the U.S. Securities
and Exchange Commission or made pursuant to the requirements of the national
securities exchange or other stock market on which Micromet’s securities are
traded, as advised by Micromet’s counsel, (ii) the receipt by Micromet of any
milestone payments or the achievement of any material clinical development or
regulatory activities for the Product, in each case may be made without the
prior consent of Sanofi, although Sanofi will be given prompt notice of any such
disclosure and to the extent practicable will provide Sanofi an opportunity to
comment on the proposed disclosure.  Any subsequent press releases by Sanofi
relating to this Agreement or to the performance hereunder, will, to the extent
practicable, be reviewed by Micromet with an opportunity to comment on the
proposed disclosure.
 
11.3       Publications and Presentations.  At least [***] prior to submission
of any material related to the research or development activities hereunder for
publication in print or electronic media or presentation at conferences, the
submitting Party will provide to the other Party a draft of such material for
its review and comment.  The receiving Party will provide any comments to the
submitting Party within [***] of receipt of such materials, and the submitting
Party will review and consider in good faith any comments provided by the other
Party.  In addition, any information determined by the other Party to be its
Confidential Information must be removed upon request of the other Party.  If
requested in writing by the other Party, the submitting Party will withhold
material from submission for publication or presentation for an additional [***]
to allow for the filing of a patent application or the taking of such measures
to establish and preserve proprietary rights in the information in the material
being submitted for publication or presentation.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
36

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


11.4       Previous Disclosures.  A Party may publicly disclose without regard
to the requirements of this Section 11 any information that was previously
disclosed in compliance with such requirements.
 
12.
Term and Termination

 
12.1       Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and will expire upon the expiration and satisfaction of all
payment obligations hereunder for Products, unless earlier terminated as
provided in this Agreement.
 
12.2       Termination for Material Breach.
 
12.2.1 If a Party (the “Breaching Party”) commits a material breach of this
Agreement, the other Party (the “Non-Breaching Party”) may give to the Breaching
Party written notice specifying the nature of the material breach and requiring
the Breaching Party to make good or otherwise cure such material breach.
 
12.2.2 If such material breach is not cured within [***] after the receipt of
notice pursuant to Section 12.2.1 above (or within [***] notice in the event
such breach is solely based upon the breaching Party’s failure to pay any
amounts due hereunder), the Non-Breaching Party will have the right, on written
notice to the Breaching Party, to terminate this Agreement without prejudice to
any of its other rights and remedies conferred on it by this Agreement or by
law.  Notwithstanding the foregoing provisions of this Section 12.2, if a
material breach (other than for non-payment) cannot be cured within the stated
period and the Breaching Party uses diligent good faith efforts to cure such
breach, the respective [***] [***] cure period will be extended for so long as
such diligent efforts continue for up to an additional [***] from the expiry of
the initial [***] cure period.
 
12.3       Termination at Will.  Sanofi may terminate this Agreement in its
entirety with [***] prior written notice to Micromet during the following time
periods:  (i) for a period of [***] after the later of [***]; (ii) [***]
following [***]; (iii) the period from the [***] (as specified in the
then-current [***]) and ending [***] days following the receipt of the [***];
(iv) the period from the [***] (as specified in the then-current [***]) and
ending [***] days following the receipt of the [***], and (v) anytime after
[***] after the Effective Date, if [***] was not [***] prior to such date.  In
addition to the foregoing, at anytime after the receipt of the first preliminary
Phase 2 Trial report, Sanofi may terminate this Agreement in its entirety with
at least one hundred eighty (180) days’ prior written notice to Micromet.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
37

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


12.4       Termination of Collaboration by Sanofi for Material Breach.  If
Micromet is in material breach of this Agreement, then Sanofi may, instead of
terminating the Agreement pursuant to Section 12.2, elect to continue this
Agreement in full force and effect, except to terminate certain portions of the
Agreement as further described in this Section 12.4.  In the event Sanofi
notifies Micromet of a material breach of this Agreement pursuant to Section
12.2.1 (a “Material Breach Notice”), then Micromet may initiate the dispute
resolution procedures of Section 17.4.  If Micromet does not initiate
arbitration within [***] after receipt of the Material Breach Notice or if the
arbitration conducted under Section 17.4 results in a final determination that
Micromet has committed a material breach and that Micromet has failed to cure
such breach pursuant to Section 12.2.2, then Sanofi will have the right to
immediately terminate upon written notice (in whole or in part, as determined by
Sanofi and specified in the written notice) Sections 2 and 3 of this Agreement
(other than Sections 3.3).  Upon such partial termination (i) Sanofi will assume
full control over the development of Product, (ii) all committees, including the
JSC will be disbanded, (iii) Sanofi will have no further obligation to send
Micromet any reports or updates regarding the Product other than to provide
Micromet with an annual summary of its development progress during such year and
proposed annual sales forecast following Regulatory Approval of the Product and
the reports described in Section 9.3 and (iv) Micromet will assign to Sanofi (or
at the discretion of Sanofi, terminate) any contracts entered into with any
Third Parties in connection with the development of the Product to the extent
permitted to do so and thereafter Sanofi will have no further obligation
whatsoever to reimburse Micromet for any Micromet Development Expenses that are
incurred after the effective date of termination.  In addition to the rights
described above, Sanofi will have the right to set-off, against any payments or
other amounts due to Micromet by Sanofi but not yet paid by Sanofi, all direct
damages established in the arbitration under Section 17.4 (or as agreed in
writing by Micromet) suffered by Sanofi, based on the material breach that gave
rise to Sanofi’s election under this Section 12.4.  If Sanofi elects this
set-off remedy, then such remedy will be exclusive and in lieu of all other
remedies that may be available to Sanofi for such material breach.
 
13.
Effects of Termination

 
13.1       Program Transfer upon Termination. Upon any termination of this
Agreement (excluding any partial termination under Section 12.4), Sanofi will
[***] transfer or assign to Micromet or its designee all materials,
documentation, processes, Regulatory Filings, licenses, and other items as are
reasonably necessary for Micromet to continue the development of a Product (such
transfer, including the actions listed below hereafter referred to as the
“Program Transfer”).  Without limiting the generality of the foregoing, and to
the extent requested by Micromet, Sanofi hereby agrees (effective only upon such
termination) and will:
 
(a)              transfer to Micromet all Know-How, data, materials, reports and
information in Sanofi’s possession or control that were developed under the
Agreement or in winding down the clinical trials and other development
activities relating to Products, and treat the foregoing as “Confidential
Information” of Micromet under Section 10; provided that Sanofi will be allowed
to retain any such materials that a Regulatory Authority requires Sanofi to
retain;
 
(b)              transfer to Micromet all Regulatory Filings and Marketing
Approvals relating to such Product;
 
(c)              transfer to Micromet the management and continued performance
of any clinical trials for such Product ongoing as of the effective date of such
termination;
 
(d)              transfer to Micromet all clinical and commercial supplies of
such Product in Sanofi’s possession or control;
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
38

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


(e)              complete all manufacturing activities relating to such Product
that are ongoing as of the effective date of such termination, and upon
Micromet’s request, supply Micromet with such Product for clinical development
or commercial sale but in no event longer than [***]; provided, that Micromet
will reimburse Sanofi for [***]% of the reasonable and documented costs incurred
by Sanofi in such manufacturing activities performed by or on behalf of Sanofi;
 
(f)               transfer the manufacturing process for the Product to Micromet
or its designee (which will be designated by Micromet as soon as reasonably
practical but in no event later than [***] following the effective date of the
termination of this Agreement);
 
(g)              assign to Micromet any or all agreements between Sanofi and
Third Parties, relating solely to the development or manufacture of such
Product, to the extent permissible under the terms of such agreements;
 
(h)              assign to Micromet its entire right, title and interest in and
to any [***];
 
(i)              assign to Micromet its entire right, title and interest in and
to any trademarks, trade dress, logos, slogans, designs and copyrights, in each
case relating solely to such Product, including any registrations for the
foregoing;
 
(j)              grant to Micromet a worldwide, fully-paid, transferrable,
irrevocable, exclusive license (with the right to grant and authorize the
further grant of sublicenses) under any [***] Technology, Sanofi’s interest in
any [***] Technology and a worldwide, royalty bearing, transferrable,
irrevocable, exclusive license (with the right to grant and authorize the
further grant of sublicenses) under any [***] Technology and [***] Technology in
each case as and to the extent incorporated or used in the Product or otherwise
necessary to research, develop, make, use, offer for sale, sell, import, export
and otherwise commercialize the Product.  Promptly following the delivery of a
termination notice by a Party under this Agreement, the Parties will negotiate
in good faith the [***] for the foregoing license to [***] Technology and [***]
Technology.  If the Parties fail to reach an agreement on the terms and
conditions of the [***] Technology and [***] Technology within [***] of the
commencement of such negotiations, the procedure described in Section 17.4 will
apply and Sanofi covenants during the pendency of such proceedings not to sue
Micromet, its Affiliates or any third party sublicensee under any Sanofi
Additional Collaboration Technology or Sanofi Independent Technology in
connection with any research, development, manufacture, use sale, import, export
or other commercialization of the Product; and
 
(k)             grant to Micromet a worldwide, fully-paid, transferrable,
irrevocable, non-exclusive license (with the right to grant and authorize the
further grant of sublicenses) under any [***] Technology and Sanofi’s interest
in any [***] Technology to research, develop, make, use offer for sale, sell,
import, export or otherwise commercialize any Micromet Product.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
39

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
13.2       Funding during Notice Period and Payment of Committed
Expenses.  During the period from providing a notice of termination pursuant to
Section 12.3 through the termination of the Agreement, Sanofi will continue to
perform the Development Plan and reimburse Micromet for its Micromet Development
Expenses in accordance with the terms of this Agreement.  In addition, Sanofi
will pay to Micromet (i) upon termination of this Agreement pursuant to Section
12.3 and for a period [***] thereafter, [***] made in accordance with the [***]
and (ii) upon termination of this Agreement pursuant to Section 12.3 any [***]
made in accordance with the Development Plan prior to [***] in the event
Micromet determines [***].  Micromet will inform Sanofi prior to entering into
any agreement with a Third Party covered under this Section 13.2 that would
include payment obligations that are not cancellable with [***] notice.
 
13.3       Termination of Licenses.  Upon any termination of this Agreement, all
rights and licenses granted by Micromet to Sanofi hereunder will terminate.
 
13.4       Rights Upon Expiration.  Upon expiration of this Agreement pursuant
to Section 12.1, Sanofi will have a non-exclusive, fully paid, royalty-free
right and license under the Licensed Technology to make, have made, use, sell,
offer for sale, and import Products then being Commercialized in the Territory
in the Field.  Notwithstanding the foregoing, Sanofi will make any payments
under any [***], the agreements listed in Exhibit G-1 and any other payments due
to Third Parties for any intellectual property rights licensed to Sanofi
pursuant to this Agreement, for as long as such payments are due under such
agreements, and Sanofi’s rights as a licensee or sublicensee under such
intellectual property rights will remain subject to Sanofi’s compliance the
payment and other terms thereof.
 
13.5       Accrued Rights.  Termination of this Agreement for any reason will be
without prejudice to any rights that will have accrued to the benefit of a Party
prior to the effective date of such termination.  Such termination will not
relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement.
 
13.6       Survival.  Sections 5.4, 5.6, 6.1, 6.2, 8 (with respect to any unpaid
amounts due), 9, 10 (for the period stated in Section 10.3), 13, 14, 16 and 17,
together with any definitions used or exhibits referenced therein, will survive
any termination or expiration of this Agreement.
 
14.
Indemnification and Insurance

 
14.1       Indemnification of Micromet.  Sanofi will indemnify Micromet and its
Affiliates, and their respective directors, officers, and employees (each, a
“Micromet Indemnitee”), and defend and hold each of them harmless from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising in
connection with any and all claims, demands, lawsuits, or investigations by a
Third Party (each a “Third Party Claim”) against a Micromet Indemnitee, to the
extent caused by or arising out of: (a) any breach by Sanofi of this Agreement,
(b) the gross negligence or willful misconduct on the part of Sanofi, its
Affiliates, or Service Providers in performing any activity contemplated by this
Agreement, or (c) the development, manufacture, use, handling, storage, supply,
Commercialization or other disposition of Product by Sanofi, its Affiliates or
its/their sublicensees.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
40

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


14.2       Indemnification of Sanofi.  Micromet will indemnify Sanofi, its
Affiliates, and their respective directors, officers, and employees (each, a
“Sanofi Indemnitee”), and defend and hold each of them harmless from and against
any and all Losses arising in connection with any Third Party Claim against a
Sanofi Indemnitee, to the extent caused by or arising out of: (a) any breach by
Micromet of this Agreement;  (b) the gross negligence or willful misconduct on
the part of Micromet, its Affiliates, or Service Providers in performing any
activity contemplated by this Agreement; (c) the performance of Micromet’s
development activities under the [***], or (d) from the manufacture, use,
handling, storage, supply, sale or other disposition of Product by Micromet or
its Affiliates, or Service Providers, in each case, excluding any Losses to the
extent Sanofi has an obligation to indemnify Micromet and its Affiliates
pursuant to Section 14.1.
 
14.3       Notice of Claim.  All indemnification claims in respect of any Sanofi
Indemnitee or Micromet Indemnitee seeking indemnity under Sections 14.1 or 14.2
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”).  The Indemnified Party
will give the indemnifying Party (the “Indemnifying Party”) prompt written
notice (an “Indemnification Claim Notice”) of any Losses or discovery of fact
upon which such Indemnified Party intends to base a request for indemnification
under Section 14.1 or Section 14.2, but in no event will the Indemnifying Party
be liable for any Losses that result from any delay in providing such
notice.  Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Loss (to the extent that the nature and
amount of such Loss are known at such time).  Together with the Indemnification
Claim Notice, the Indemnified Party will furnish promptly to the Indemnifying
Party copies of all notices and documents (including court papers) received by
any Indemnitee in connection with the Third Party Claim.
 
14.4       Control of Defense.  At its option, the Indemnifying Party may assume
the defense of any Third Party Claim subject to indemnification as provided for
in Sections 14.1 and 14.2 by giving written notice to the Indemnified Party
within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.  Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may select and appoint the lead legal counsel for the
defense of the Third Party Claim.  Should the Indemnifying Party assume the
defense of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party or any other Indemnitee for any legal expenses subsequently
incurred by such Indemnified Party or other Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim, except as provided in
Section 14.5.
 
14.5       Right to Participate in Defense.  Without limiting Section 14.4, any
Indemnitee will be entitled to participate in, but not control, the defense of
such Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the Indemnitee’s own expense
unless (a) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 14.4 (in which
case the Indemnified Party will control the defense).
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
41

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


14.6       Settlement.  With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party has acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate. The Indemnifying Party will pay all
amounts on behalf of the Indemnified Party at or  prior to the time of the entry
of judgment.  With respect to all other Losses in connection with Third Party
Claims, where the Indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 14.4, the Indemnifying Party will have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent will be at the Indemnified Party’s sole and
absolute discretion).  The Indemnifying Party that has assumed the defense of
the Third Party Claim in accordance with Section 14.4 will not be liable for any
settlement or other disposition of a Loss by an Indemnitee that is reached
without the written consent of such Indemnifying Party.  Regardless of whether
the Indemnifying Party chooses to defend  any Third Party Claim, no Indemnitee
will admit any liability with respect to, or settle, compromise or discharge,
any Third Party Claim without first offering to the Indemnifying Party the
opportunity to assume the defense of the Third Party Claim in accordance with
Section 14.5.
 
14.7       Cooperation.  If the Indemnifying Party chooses to defend any Third
Party Claim, the Indemnified Party will, and will cause each other Indemnitee
to, cooperate in the defense thereof and will furnish such records, information
and testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection with the defense of such Third Party Claim.  Such cooperation will
include access during normal business hours afforded to the Indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Indemnifying Party will reimburse the Indemnified Party for all
its reasonable out-of-pocket expenses in connection with such cooperation.
 
14.8       Expenses.  Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
42

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


14.9       Insurance.  During the Term, each Party will have and maintain such
types and amounts of liability insurance including self-insurance as is normal
and customary in the industry generally for similarly situated parties, and will
upon request provide the other Party with a certificate of insurance in that
regard, along with any amendments and revisions thereto.
 
15.
Representations and Warranties

 
15.1           Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party that, as of the Effective Date:
 
15.1.1        Such Party (a) has the corporate power and authority to enter into
this Agreement and perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder;
 
15.1.2        This Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid and binding obligation of such Party
and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance;
 
15.1.3        The execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder (a) do not conflict with or violate any
requirement of any provision of the articles of incorporation, bylaws or any
similar instrument of such Party in any material way, and (b) do not conflict
with, violate, or breach or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which such Party
is bound.
 
15.2        Additional Representations and Warranties of Micromet.  Micromet
hereby represents and warrants to Sanofi that, as of the Effective Date:
 
15.2.1        Micromet is a corporation duly organized, validly existing and in
good standing under the laws of Germany, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement.
 
15.2.2        Micromet is the sole and exclusive owner of all right, title and
interest in the Licensed Technology or, as the case may be, has obtained
licenses thereto.
 
15.2.3        To the knowledge of Micromet’s officers and the head of Micromet’s
Intellectual Property department (i) Micromet has not received any written
allegation from a Third Party that any Patent within the [***] Technology is
invalid or unenforceable and (ii) no Patent within the [***] Technology is
subject to interference, reexamination, reissue, revocation, opposition, appeal
or other administrative proceedings.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
43

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


15.2.4        [***], to the knowledge of Micromet’s officers and the head of
Micromet’s Intellectual Property department (i) the research and development
activities of potential Products as described in the Development Plan as of the
Effective Date, and (ii) the generation of BiTE Antibodies binding to the
Collaboration Target and manufacture for clinical purposes of such BiTE
Antibodies as described in the Development Plan as of the Effective Date and the
composition or use of such generated BiTE Antibodies in a Product  is not
claimed in any published patent application (evaluating such patent application
as of the Effective Date as though it was issued with the claims as published as
of the Effective Date) or any issued Patent of a Third Party that is not
sublicensed to Sanofi under this Agreement as part of [***] Technology.
 
15.2.5        Micromet has not received, with respect to the Licensed
Technology, any notice of infringement or any written communication relating in
any way to a possible infringement of any Third Party patent rights by its
activities prior to the Effective Date or the activities of either Party
contemplated by this Agreement.
 
15.2.6        Micromet has the right and authority to grant the rights and
licenses granted to Sanofi pursuant to the terms and conditions of this
Agreement, and Micromet has not granted any right, license, or interest in, to,
or under the Licensed Technology that is inconsistent with the rights, licenses,
and interests granted to Sanofi under the terms and conditions of this
Agreement.
 
15.2.7        Micromet has not placed, and to Micromet’s knowledge there does
not exist, upon the Licensed Technology any encumbrance, charge or lien that
would preclude Micromet from granting the rights to Sanofi under this Agreement.
 
15.2.8        The Patents listed on Exhibit C represent all Patents within
Micromet’s Control required or useful for the development and Commercialization
of a Product; provided that it will not be a breach of this representation if
any Patent was omitted from this Exhibit C and is subsequently included on an
revised Exhibit C.
 
15.2.9        The Patents listed on Exhibit C have been filed and maintained in
a manner consistent with its standard practice in each applicable country in the
Territory in which such Patents have been filed and all applicable fees have
been paid on or before the due date for payment.
 
15.2.10      To Micromet’s knowledge, all inventors of inventions claimed in the
Patents listed on Exhibit C have assigned, or have a contractual obligation to
assign, their entire right, title and interest in and to such inventions to
Micromet and the inventors listed are correct and there are no claims or
assertions in writing regarding the inventorship of such Patent Rights alleging
that additional or alternative inventors ought to be listed, except for the
corrections listed on Exhibit J.
 
15.2.11      To the knowledge of Micromet’s officers, the option under Contract
#[***] listed on Exhibit G-1 is in full force and effect and Micromet has not
received any notice that such option could not be exercised by Micromet in
accordance with the terms thereof.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
44

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
15.3       Additional Representations and Warranties of Sanofi. Sanofi hereby
represents and warrants to Micromet that, as of the Effective Date:   Sanofi is
a corporation duly organized, validly existing and in good standing under the
laws of France, and has full corporate power and authority and the legal right
to own and operate its property and assets and to carry on its business as it is
now being conducted and as it is contemplated to be conducted by this Agreement.
 
15.4       Compliance.  Each Party will conduct its respective activities under
this Agreement with respect to a Product in good scientific manner, and in
compliance in all material respects with all requirements of Applicable Laws.
 
16.
Disclaimer; Limitation of Liability

 
16.1       Disclaimer of Warranty.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN SECTION 15, SANOFI AND MICROMET MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND SANOFI AND MICROMET EACH SPECIFICALLY DISCLAIMS ANY
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS,
STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.
 
16.2       Limitation of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS, OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER
ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT.  THE FOREGOING
LIMITATIONS WILL NOT APPLY TO AN AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE
PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY'S
OBLIGATIONS TO THE OTHER PARTY UNDER SECTIONS 10 AND 14.
 
17.
Miscellaneous

 
17.1       Force Majeure.  Neither Party will be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, pandemics, quarantines, war, acts of terrorism, acts of
war (whether war be declared or not), insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any Governmental Authority.  The non-performing Party will
notify the other Party of such force majeure within ten (10) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.  The suspension of performance will be of no greater scope and no
longer duration than is necessary and the non-performing Party will use
commercially reasonable efforts to remedy its inability to perform; provided,
however, that in the event the suspension of performance continues for [***]
after the date of the occurrence, the Party not affected by such force majeure
may terminate this Agreement immediately upon written notice to the other Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
45

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


17.2       Assignment.  Neither Party will sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or obligations under
this Agreement without the prior written consent of the other Party (which
consent may be granted, withheld or conditioned at such other Party’s sole and
absolute discretion); provided, however, that either Party may assign or
transfer this Agreement or any of its rights or obligations under this Agreement
without the consent of the other Party (a) to any Affiliate of such Party
provided that such transfer and assignment will be effective for only so long as
such Affiliate remains an Affiliate, or (b) to any Third Party in connection
with a Change of Control of such Party.  In addition, in the event that in
connection with any Change of Control of, or the acquisition of a Third Party by
Sanofi, a Governmental Authority requires the sale, transfer or divestiture of
Sanofi’s rights in and to a Product, then Sanofi may assign this Agreement in
whole or in part to a Third Party, within the [***] period following the closing
of such Change of Control or acquisition, subject to Micromet’s consent not to
be unreasonably withheld (it being understood that such consent may be withheld,
among other reasons, in the event such Third Party is developing or
commercializing a product that may be competitive with a Product); provided,
however, that such consent will not be required for any assignment of this
Agreement to any person or entity designated and approved by the Governmental
Authority requiring such sale, transfer or other divestiture of a Product.  Any
such assignment will not be effective unless and until the relevant Affiliate
assignee, Third Party assignee or surviving entity assumes in writing all of the
assigning Party’s obligations under this Agreement.  A copy of such written
assumption of obligations will be provided to the other Party upon request.  Any
purported assignment or transfer in violation of this section will be void ab
initio and of no force or effect.
 
17.3       Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement, and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and reasonably acceptable to the Parties.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
46

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


17.4       Governing Law; Dispute Resolution.
 
17.4.1 This Agreement, and any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement will be governed by and construed
in accordance with the laws of New York, New York, United States of America,
without giving effect to any principles, statutory provisions or other rules of
choice of law that would require the application of the laws of a different
country.
 
17.4.2 The Parties will try to settle their differences amicably between
themselves.  If any claim, dispute, or controversy of whatever nature arising
out of or relating to this Agreement, including the performance or alleged
non-performance of a Party of its obligations under this Agreement arises
between the Parties (each a “Dispute”), a Party will, before initiating any
proceedings pursuant to Section 17.4.3, notify the other Party in writing of
such Dispute.  If the Parties are unable to resolve the Dispute within [***] of
receipt of the written notice by the other Party, such dispute will be referred
to the [***] of [***] who will meet in person at least once and use their good
faith efforts to resolve the Dispute within [***] after such referral.
 
17.4.3 If a Dispute is not resolved as provided in the preceding Section 17.4.2,
whether before or after termination of this Agreement, the Parties hereby agree
that:
 
(a)              if the Parties fail to agree on the appropriate terms of a
license to be granted under Sections 7.3 or 13.1(j) then the procedures set
forth on Exhibit I will apply; and
 
(b)              all other Disputes will be resolved by final and binding
arbitration conducted in accordance with the terms of this Section 17.4.3.  The
arbitration will be held in New York, New York, USA according to Rules of
Arbitration of the International Chamber of Commerce (“ICC”).  The arbitration
will be conducted by a panel of three (3) arbitrators with significant
experience in the pharmaceutical industry, unless otherwise agreed by the
Parties, appointed in accordance with applicable ICC rules.  Any arbitration
herewith will be conducted in the English language to the maximum extent
possible.  The arbitrators will be instructed not to award any punitive or
special damages and will render a written decision no later than [***] following
the selection of the arbitrator, including a basis for any damages awarded and a
statement of how the damages were calculated.  Any award will be promptly paid
in Euros free of any tax, deduction or offset.  Each Party agrees to abide by
the award rendered in any arbitration conducted pursuant to this Section
17.  With respect to money damages, nothing contained herein will be construed
to permit the arbitrator or any court or any other forum to award punitive or
exemplary damages.  By entering into this agreement to arbitrate, the Parties
expressly waive any claim for punitive or exemplary damages.  Each Party will
pay its legal fees and costs related to the arbitration (including witness and
expert fees).  Judgment on the award so rendered will be final and may be
entered in any court having jurisdiction thereof.
 
17.4.4 Nothing in this Section 17 will preclude either Party from seeking
equitable relief or interim or provisional relief from a court of competent
jurisdiction, including a temporary restraining order, preliminary injunction or
other interim equitable relief, concerning a dispute either prior to or during
any arbitration if necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
47

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
17.5       Notices.  All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier addressed as follows:
 
If to Sanofi, to:


sanofi-aventis
174, avenue de France
75635 Paris, Cedex 13
France
Attention: Senior Vice President – Business Development
Facsimile: 33.1.53.77.49.67


with a copy to:


sanofi-aventis
174, avenue de France
75635 Paris, Cedex 13
France
Attention: Senior Vice President & General Counsel
Facsimile: 33.1.53.77.43.03


If to Micromet, to:


Micromet AG
Staffelseestr. 2
81477 Munich
Germany
Attention: Head of Business Development
Facsimile: ++49 89 895 277 205


with a copy to:


Micromet, Inc.
6707 Democracy Boulevard
Suite 505
Bethesda, MD 20817
Attention: General Counsel
Facsimile: +1-240-752-1425


or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing.  Any such communication will be deemed
to have been given (i) when delivered, if personally delivered or sent by
facsimile on the same day if a Business Day and if not on the next Business Day
following delivery, and (ii) on the second Business Day after dispatch, if sent
by internationally-recognized overnight courier.  It is understood and agreed
that this Section 17.5 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations, in
due course, under the terms of this Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
48

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
17.6       Entire Agreement; Modifications.  This Agreement and all Exhibits and
Schedules hereto (including the diligence summary delivered by Micromet as of
the Effective Date) sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter of this
Agreement and all prior agreements, understanding, promises and representations,
whether written or oral, with respect thereto are superseded by this Agreement,
including the Confidentiality Agreement between the Parties dated [***].  Each
Party confirms that it is not relying on any representations or warranties of
the other Party except those that are expressly made in this Agreement.  No
amendment or modification of this Agreement will be binding upon the Parties
unless made in writing and duly executed by authorized representatives of both
Parties.
 
17.7       Relationship of the Parties.  The relationship between the Parties is
and will be that of independent contractors, and does and will not constitute a
partnership, joint venture or agency. Neither Party will have the authority to
make any statements, representations or commitments of any kind, or to take any
actions, which are binding on the other Party, except with the prior written
consent of the other Party to do so.  All persons employed by a Party will be
employees of such Party and not of the other Party and all costs and obligations
incurred by reason of any such employment will be for the account and expense of
such Party.
 
17.8       Waiver.  Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit of such term or condition, but
no such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  The
waiver by either Party of any right under this Agreement or of claims based on
the failure to perform or a breach by the other Party will not be deemed a
waiver of any other right under this Agreement or of any other breach or failure
by said other Party whether of a similar nature or otherwise.
 
17.9       Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
17.10     No Benefit to Third Parties.  The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
 
17.11     Further Assurance.  Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
49

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


17.12     English Language.  This Agreement has been written and executed in the
English language.  Any translation into any other language will not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
 
17.13     Construction.  Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or).  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including” as used herein means including, without
limiting the generality of any description preceding such term.  References to
“Section” or “Exhibit” are references to the numbered sections of this Agreement
and the exhibits attached to this Agreement, unless expressly stated otherwise.
 
[Remainder of this page is left blank intentionally]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
50

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.


Micromet AG
 
SANOFI-AVENTIS
     
By:
/s/ Jens Hennecke
 
By:
/s/ Jérôme Contamine
Name:
Jens Hennecke
 
Name:
Jérôme CONTAMINE
Title:
SVP Business Development,
 
Title:
Executive Vice President and
 
Vorstand
   
Chief Financial Officer
     
By:
/s/ Patrick Baeuerle
 
By:
/s/ Lawrence Dotnoux   
Name:
Patrick Baeuerle
 
Name:
Lawrence Dotnoux
Title:
SVP & CSO, Vorstand
 
Title:
SVP, Chief Strategic Officer
     
Legal Department Review: MaA
   



[Signature Page to the Collaboration and License Agreement]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit A
 
Collaboration Target
 
SwissProt entry: [***]
Accession number: [***]


          [***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit B
 
Initial Development Plan


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit C
 
Patents within [***] Technology
 
[***]
 
[***]
 
Application
Number
 
Application
Filing Date
 
Country
 
Title of Application
 
Status
 
Patent Number
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
[***]
[***]
Application
Number
 
Application
Filing Date
 
Country
 
Title of Application
 
Status
 
Patent Number
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                         
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                         
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                         
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                     
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                         
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                         
[***]
 
[***]
 
[***]
 
[***]
 
[***]
                         
[***]
 
[***]
 
[***]
 
[***]
 
[***]
   



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
[***]
 
[***]
[***]
   
[***]
[***]
   
[***]
[***]



[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit E
 
Patent Jurisdictions

 
Patent Code
 
Patent Jurisdiction
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit F
Milestone Schedule
 
Milestone Event
 
Milestone
Payments
[***]
 
€[***]
[***]
 
€[***]
[***]
[***]
 
€[***]
[***]
 
€[***]
[***]
[***]
 
€[***]
[***]
 
€[***]
[***]
[***]
 
€[***]
[***]
 
€[***]
[***]
[***]
 
€[***]
[***]
 
€[***]
[***]
 
€[***]
[***]
 
€[***]
[***]
 
€[***]



Notwithstanding anything to the contrary above, Sanofi will not be obligated to
pay the milestones described above for a particular Product as applicable [***].


If a milestone event described above is achieved that is subsequent to a
preceding milestone event with respect to which Sanofi has not yet made the
corresponding milestone payment, the preceding milestone event is deemed
achieved, and the corresponding milestone payment is due and payable together
with the payment of the milestone payment for the subsequent milestone event.


If the development of a Product is terminated but the Parties subsequently
develop another Product against the same Collaboration Target, the milestone
payments made by Sanofi with respect to the terminated Product will not have to
be made a second time with respect to the Product replacing the terminated
Product.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit G-1
 
[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
 

--------------------------------------------------------------------------------

 


Exhibit G-2


[***]
[***]
   
[***]
[***]
   
[***]
[***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 


Exhibit H-1


Sanofi Press Release


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit H-2
Micromet Press Release


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit I


Dispute Resolution Procedures
 
1.
The Parties will resolve disputes stipulated in Section 17.4.3 (a) by final and
binding expertise proceedings in accordance with this Exhibit I.  The Parties
will select a mutually agreeable expert who has significant relevant experience
in the subject matter of the disputed issue and no affiliation or pre-existing
relationship with either Party.  If the Parties cannot agree on an expert within
[***] days after the [***] have failed to resolve the disagreement, either Party
may request the appointment of the expert in accordance with the provisions for
the appointment of experts under the Rules for Expertise of the International
Chamber of Commerce.  The date on which such expert is selected will be the
“Proceeding Commencement Date.”

 
2.
Each Party will prepare and, within [***] after the Expertise Proceedings
Commencement Date, deliver to both the expert and the other Party its proposed
license agreement and a memorandum in support thereof (the “Support
Memorandum”).  The expert will also be provided with a copy of this Agreement.

 
3.
Within [***] after the receipt of all proposed license agreements and Support
Memoranda, the expert will select from the two proposals provided by the Parties
the proposal that the expert believes [***].  The expert’s decision will be
provided in writing.

 
4.
The expert will have reasonable discretion to request additional information,
hold a hearing, and extend the time frame for reaching their decision regarding
the dispute at issue.

 
5.
The expert’s fees and expenses will be shared equally by the Parties.  Each
Party will bear and pay its own expenses incurred in connection with any dispute
resolution under this Exhibit I.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2
 
Exhibit J
 
[***]
 
[***]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 